--------------------------------------------------------------------------------

Exhibit 10.5
 
Execution Version
 

--------------------------------------------------------------------------------

 
ABL GUARANTEE AND COLLATERAL AGREEMENT


made by


REVLON CONSUMER PRODUCTS CORPORATION,
as the Borrower,


and the Subsidiary Guarantors party hereto


in favor of


CITIBANK, N.A.,
as Collateral Agent


Dated as of September 7, 2016
 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

Table of Contents



     
Page
       
Section 1.
 
DEFINED TERMS
1
       
1.1
 
Definitions
1
1.2
 
Other Definitional Provisions
6
       
Section 2.
 
GUARANTEE
7
       
2.1
 
Guarantee
7
2.2
 
Right of Contribution
8
2.3
 
No Subrogation
8
2.4
 
Amendments, etc. with respect to the Secured Obligations
8
2.5
 
Guarantee Absolute and Unconditional
9
2.6
 
Reinstatement
10
2.7
 
Payments
10
       
Section 3.
 
GRANT OF SECURITY INTEREST
10
       
3.1
 
Grant of Security Interests
10
3.2
 
Conflicts
11
       
Section 4.
 
REPRESENTATIONS AND WARRANTIES
12
       
4.1
 
Representations in Credit Agreement
12
4.2
 
Title; No Other Liens
12
4.3
 
[Reserved]
12
4.4
 
Names; Jurisdiction of Organization
12
4.5
 
Pledged Securities
13
4.6
 
Intellectual Property
13
4.7
 
Commercial Tort Claims
14
       
Section 5.
 
COVENANTS
14
       
5.1
 
Covenants in Credit Agreement
14
5.2
 
Investment Property
14
5.3
 
Deposit Accounts
15
5.4
 
Perfection Exclusions
15
5.5
 
Intellectual Property
15
       
Section 6.
 
REMEDIAL PROVISIONS
18
       
6.1
 
Certain Matters Relating to Receivables
18
6.2
 
Communications with Obligors; Grantors Remain Liable
18
6.3
 
Pledged Securities
19
6.4
 
Intellectual Property
20



i

--------------------------------------------------------------------------------

6.5
 
Proceeds to be Turned Over To Collateral Agent
21
6.6
 
Application of Proceeds
21
6.7
 
Code and Other Remedies
23
6.8
 
Sale of Pledged Stock
23
6.9
 
Deficiency
24
       
Section 7.
 
THE COLLATERAL AGENT
24
       
7.1
 
Collateral Agent’s Appointment as Attorney-in-Fact, etc.
24
7.2
 
Duty of Collateral Agent
26
7.3
 
Execution of Financing Statements
26
7.4
 
Authority of Collateral Agent
26
       
Section 8.
 
MISCELLANEOUS
27
       
8.1
 
Amendments in Writing
27
8.2
 
Notices
27
8.3
 
No Waiver by Course of Conduct; Cumulative Remedies
27
8.4
 
Enforcement Expenses; Indemnification
27
8.5
 
Successors and Assigns
28
8.6
 
Set-Off
28
8.7
 
Counterparts
28
8.8
 
Severability
28
8.9
 
Section Headings
28
8.10
 
Integration
28
8.11
 
GOVERNING LAW
29
8.12
 
Submission To Jurisdiction; Waivers
29
8.13
 
Acknowledgements
30
8.14
 
Additional Guarantors and Grantors
30
8.15
 
Releases
30
8.16
 
WAIVER OF JURY TRIAL
31

 
SCHEDULES 
           
Schedule 1
 
Notice Addresses
 
Schedule 2
 
Investment Property
 
Schedule 3
 
Legal Name and Jurisdictions of Organization
 
Schedule 4
 
[Reserved]
 
Schedule 5
 
Commercial Tort Claims
         
ANNEXES
             
Annex I
 
Assumption Agreement
 
Annex II
 
Form of Copyright Security Agreement
 
Annex III
 
Form of Patent Security Agreement
 
Annex IV
 
Form of Trademark Security Agreement
 

 
ii

--------------------------------------------------------------------------------

ABL GUARANTEE AND COLLATERAL AGREEMENT


ABL GUARANTEE AND COLLATERAL AGREEMENT, dated as of September 7, 2016, made by
each of the signatories hereto, in favor of Citibank, N.A., as collateral agent
(in such capacity, the “Collateral Agent”) for the benefit of the Secured
Parties (as defined in the Asset-Based Revolving Credit Agreement, dated as of
September 7, 2016 (as amended, restated, waived, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among Revlon Consumer
Products Corporation, a Delaware corporation (the “Borrower”), and certain local
borrowing subsidiaries as may be from time to time party thereto, as borrowers,
Revlon, Inc., a Delaware corporation (“Holdings”), the banks and other financial
institutions or entities (the “Lenders”) from time to time parties thereto and
Citibank, N.A., as administrative agent, collateral agent, issuing lender and
swingline lender)).


W I T N E S S E T H:


WHEREAS, pursuant to the Credit Agreement, the Lenders and Issuing Lenders have
severally agreed to make extensions of credit to the Borrower upon the terms and
subject to the conditions set forth therein;


WHEREAS, the Borrower is a member of an affiliated group of companies that
includes each other Grantor (as defined below);


WHEREAS, the proceeds of the extensions of credit under the Credit Agreement
will be used in part to enable the Borrower to make valuable transfers to one or
more of the other Grantors in connection with the operation of their respective
businesses;


WHEREAS, the Borrower and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
making of the extensions of credit under the Credit Agreement; and


WHEREAS, it is a condition precedent to the obligation of the Lenders and
Issuing Lenders to make their respective extensions of credit to the Borrower
under the Credit Agreement that the Grantors shall have executed and delivered
this Agreement to the Collateral Agent for the benefit of the Administrative
Agent, the Collateral Agent and the other Secured Parties;


NOW, THEREFORE, in consideration of the premises and to induce the
Administrative Agent, the Collateral Agent, the Lenders and the Issuing Lenders
to enter into the Credit Agreement and to induce the Lenders and Issuing Lenders
to make their respective extensions of credit to the Borrower thereunder, each
Grantor hereby agrees with the Collateral Agent, for the benefit of the Secured
Parties, as follows:


SECTION 1.    DEFINED TERMS


1.1         Definitions.


(a)          Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement, and the following terms are used herein as defined in the New York
UCC: “Accession”, “Account”, “Account Debtor”, “As-Extracted Collateral”,
“Certificated Security”, “Chattel Paper”, “Commercial Tort Claim”, “Commodity
Account”, “Document”, “Equipment”, “Farm Products”, “Fixtures”, “General
Intangible”, “Goods”, “Instrument”, “Inventory”, “Letter-of-Credit Right”,
“Money”, “Payment Intangibles”, “Securities Account”, “Securities Intermediary”,
“Security”, “Supporting Obligation”, and “Uncertificated Security”.
 



--------------------------------------------------------------------------------

(b)          The following terms shall have the following meanings:


“Additional Obligations”:  the meaning assigned to the term “Specified
Additional Obligations” in the Credit Agreement.


“Agreement”:  this ABL Guarantee and Collateral Agreement, as the same may be
amended, waived, supplemented or otherwise modified from time to time.


“Borrower”:  as defined in the preamble hereto.


“Borrower Credit Agreement Obligations”:  the meaning assigned to the term
“Obligations” in the Credit Agreement.


“Cash Management Obligations”:  the meaning assigned to the term “Specified Cash
Management Obligations” in the Credit Agreement.


“Collateral”:  as defined in Section 3.1.


“Collateral Account”:  any collateral account established by the Collateral
Agent as provided in Section 6.5.


“Copyright Licenses”:  with respect to any Grantor, all written license
agreements, now or hereafter in effect, granting to or from Grantor any right
under any Copyright.


“Copyrights”:  (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Copyright Office or in any foreign counterparts thereof,
including, without limitation, those United States registrations, recordings,
supplemental registrations and pending applications of Grantors listed in
Section II.C.(1) of the Perfection Certificate, and (ii) the right to obtain all
renewals thereof.


“Deposit Account”:  as defined in the Uniform Commercial Code of any applicable
jurisdiction and, in any event, including, without limitation, any demand, time,
savings, passbook or like account maintained with a depositary institution.
 
2

--------------------------------------------------------------------------------

“Deposit Account Control Agreement”: (a) an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among any Grantor, a depository
institution holding such Grantor’s funds, the Collateral Agent and, prior to the
Discharge of Term Priority Claims and with respect to Term Facility First
Priority Collateral, the Term Collateral Agent, as gratuitous agent, which
provides the Collateral Agent and, prior to the Discharge of Term Priority
Claims and with respect to Term Facility First Priority Collateral, the Term
Collateral Agent, as gratuitous agent, with “control” (as such term is used in
Article 9 of the UCC) over the applicable Deposit Account(s) described therein
or (b) any other agreements, waivers, notices or arrangements which, in the
reasonable discretion of the Collateral Agent, are sufficient to maintain a
perfected security interest in such Deposit Account(s) under applicable law.


“Discharge of Term Priority Claims”:  as defined in the ABL Intercreditor
Agreement.


“Excluded Accounts”: (a) any Deposit Account used solely for: (i) funding
payroll or segregating payroll taxes or funding other employee wage or benefit
payments in the ordinary course of business, (ii) segregating 401(k)
contributions or contributions to an employee stock purchase plan and other
health and benefit plan, in each case for payment in accordance with any
applicable laws or (iii) any zero-balance disbursement accounts, (b) any Deposit
Account or Securities Account the funds in which consist solely of funds held by
the Borrower or any Subsidiary on behalf of or in trust for the benefit of any
third party that is not an Affiliate of the Borrower, any Subsidiary or any
Permitted Investor and (c) any Deposit Account the funds in which consist solely
of cash earnest money deposits or funds deposited under escrow or similar
arrangements in connection with any letter of intent or purchase agreement for a
Permitted Acquisition or any other transaction permitted under the Credit
Agreement.


“Grantors”:  the collective reference to each signatory hereto (other than the
Collateral Agent) together with any other entity that may become a party hereto
as provided in Section 8.14.


“Guarantor Obligations”:  with respect to any Guarantor, all obligations and
liabilities of such Guarantor which may arise under or in connection with this
Agreement (including, without limitation, Section 2) or any other Loan Document
to which such Guarantor is a party, in each case whether on account of guarantee
obligations, reimbursement obligations, fees, indemnities, costs, expenses or
otherwise (including, without limitation, all reasonable fees and disbursements
of counsel to the Administrative Agent, to the Collateral Agent or to the other
Secured Parties that are required to be paid by such Guarantor pursuant to the
terms of this Agreement or any other Loan Document).


“Guarantors”: the collective reference to the Borrower (solely for purposes of
any Cash Management Obligations, Hedge Agreement Obligations and Additional
Obligations entered into by any Subsidiary Guarantor) and the Subsidiary
Guarantors that may become a party hereto as provided herein.


“Hedge Agreement Obligations”:  the collective reference to all obligations and
liabilities of the Borrower and any other Loan Party (including, without
limitation, interest accruing at the then applicable rate provided in any
Specified Hedge Agreement after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower or the applicable Loan Party, whether or not a claim for
post-filing or post-petition interest is allowed or allowable in such
proceeding) to any counterparty under a Specified Hedge Agreement (each, a
“Hedge Provider”), whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, in each case, which may arise
under, out of, or in connection with, any Specified Hedge Agreement or any other
document made, delivered or given in connection therewith, in each case whether
on account of principal, interest, reimbursement obligations, fees, indemnities,
costs, expenses or otherwise (including, without limitation, all reasonable fees
and disbursements of counsel to the relevant Hedge Provider that are required to
be paid by the Borrower or the applicable Loan Party, as the case may be,
pursuant to the terms of any Specified Hedge Agreement).
 
3

--------------------------------------------------------------------------------

“Hedge Provider”: as defined in the definition of “Hedge Agreement Obligations”.


“Intellectual Property”:  the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including, without
limitation, Copyrights, Patents, Trademarks, trade names, domain names, know-how
and processes, all rights to sue at law or in equity for any infringement,
dilution, misappropriation or other violation thereof, including the right to
receive all Proceeds and damages therefrom.


“Investment Property”:  the collective reference to (i) all “investment
property” as such term is defined in Section 9-102(a)(49) of the New York UCC
(other than any Excluded Collateral) and (ii) whether or not constituting
“investment property” as so defined, all Pledged Securities.


“Issuers”:  the collective reference to each issuer of a Pledged Security.


“Material Intellectual Property”:  any Intellectual Property included in the
Collateral that is owned by or exclusively licensed to any Grantor and is 
material to the business of the Borrower and its Subsidiaries, taken as a whole.


“New York UCC”:  the Uniform Commercial Code from time to time in effect in the
State of New York; provided that in the event that by reason of mandatory
provisions of law, any or all of the perfection or priority of, or remedies with
respect to, any Collateral is governed by the Uniform Commercial Code of any
other jurisdiction, such term shall mean the Uniform Commercial Code of such
other jurisdiction solely for purposes of the provisions hereof relating to such
perfection, priority or remedies.


“Patent License”:  with respect to any Grantor, all written license agreements,
now or hereafter in effect,  providing for the grant by or to such Grantor of
any right in or to any Patent.


“Patents”:  (i) all letters patent of the United States, any other country or
any political subdivision thereof, and all applications for the issuance
thereof, including, without limitation, those United States patents and patent
applications of Grantors referred to in Section II.C.(2) of the Perfection
Certificate, (ii) all continuations, divisions, continuations-in-part or
renewals thereof, and (iii) all rights to obtain any reissues or extensions of
the foregoing.


“Perfection Certificate”: the Perfection Certificate with respect to the Loan
Parties in a form substantially similar to that delivered on the Closing Date.
 
4

--------------------------------------------------------------------------------

“Pledged Notes”:  all promissory notes listed on Schedule 2 and all other
promissory notes issued to or held by any Grantor in excess of $10,000,000 in
the aggregate for all such notes (other than promissory notes issued in
connection with extensions of trade credit by any Grantor in the ordinary course
of business) other than Excluded Collateral.


“Pledged Securities”:  the collective reference to the Pledged Notes and the
Pledged Stock.


“Pledged Stock”:  the collective reference to (i) the shares of Capital Stock
listed on Schedule 2 and (ii) any other shares, stock certificates, options,
interests or rights of any nature whatsoever in respect of the Capital Stock of
any Person that may be issued or granted to, or held by, any Grantor while this
Agreement is in effect other than Excluded Collateral.


“Proceeds”:  all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.


“Receivable”:  any right to payment for goods or other property sold, leased,
licensed or otherwise disposed of or for services rendered, whether or not such
right is evidenced by an Instrument or Chattel Paper or classified as a Payment
Intangible and whether or not it has been earned by performance (including,
without limitation, any Account).  References herein to Receivables shall
include any Supporting Obligations or collateral securing such Receivable.


“Secured Obligations”:  (i) the Borrower Credit Agreement Obligations (ii) the
Hedge Agreement Obligations, (iii) the Cash Management Obligations, (iv) the
Additional Obligations and (v) the Guarantor Obligations, but, as to clauses
(ii), (iii) and (iv) hereof, only to the extent that, and only so long as, the
Borrower Credit Agreement Obligations are secured and guaranteed pursuant
hereto; provided that Secured Obligations shall exclude any Excluded Swap
Obligations.


“Securities Account Control Agreement”: (a) an agreement, in form and substance
reasonably satisfactory to the Collateral Agent, among any Grantor, a securities
intermediary holding such Grantor’s funds, the Collateral Agent and, prior to
the Discharge of Term Priority Claims and with respect to Term Facility First
Priority Collateral, the Term Collateral Agent, as gratuitous agent,  which
provides the Collateral Agent and, prior to the Discharge of Term Priority
Claims and with respect to Term Facility First Priority Collateral, the Term
Collateral Agent, as gratuitous agent, with “control” (as such term is used in
Article 9 of the UCC) over the applicable Securities Account(s) described
therein or (b) any other agreements, waivers, notices or arrangements which, in
the reasonable discretion of the Collateral Agent, are sufficient to maintain a
perfected security interest in such Securities Account(s) under applicable law.


“Securities Act”:  the Securities Act of 1933, as amended.


“Term Collateral Agent”:  the meaning assigned to the term “Designated Term Loan
Agent” in the ABL Intercreditor Agreement.
 
5

--------------------------------------------------------------------------------

“Term Facility First Priority Collateral”:  as defined in the ABL Intercreditor
Agreement.


“Trademark License”:  with respect to any Grantor, all written license
agreements, now or hereafter in effect, providing for the grant by or to such
Grantor of any right to use any Trademark.


“Trademarks”:  (i) all trademarks, trade names, corporate names, company names,
business names, domain names, fictitious business names, trade dress, service
marks, logos and other source or business identifiers, designs and general
intangibles of like nature, all goodwill associated therewith or symbolized
thereby and all common-law rights related thereto, all registrations and
recordings thereof, and all applications in connection therewith, whether in the
United States Patent and Trademark Office or in any similar office or agency of
the United States or any State thereof, or any other country or any political
subdivision thereof, including, without limitation, any of the foregoing of
Grantors referred to in Section II.C.(3) of the Perfection Certificate to the
extent filed in the United States and (ii) the right to obtain all renewals
thereof.


“Unfunded Advances/Participations”: (a) with respect to the Administrative
Agent, the aggregate amount, if any (A) (i) made available to the Borrower on
the assumption that each Lender has made its portion of the applicable Loans
available to the Administrative Agent as contemplated by Section 2.5 of the
Credit Agreement and (ii) with respect to which a corresponding amount shall not
in fact have been made available to the Administrative Agent by any such Lender
and which such amount shall not have been returned to the Administrative Agent
by the Borrower and (B) of any participations in respect of Protective Advances
that shall not have been funded by any Lender in accordance with the penultimate
sentence of Section 2.33(a) of the Credit Agreement and (b) with respect to any
Issuing Lender, the aggregate amount, if any, of any participations in respect
of Reimbursement Obligations that shall not have been funded by any L/C
Participant in accordance with Section 3.4 of the Credit Agreement.


1.2         Other Definitional Provisions.
 
(a)          The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.


(b)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.


(c)          Where the context requires, terms relating to the Collateral or any
part thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.
 
6

--------------------------------------------------------------------------------

SECTION 2.   GUARANTEE


2.1         Guarantee.


(a)          Each of the Guarantors hereby, jointly and severally,
unconditionally and irrevocably, guarantees, as a primary obligor and not merely
as a surety, to the Collateral Agent for the benefit of the Administrative
Agent, the Collateral Agent, and the other Secured Parties, the prompt and
complete payment when due and performance by the Borrower and each other
Guarantor (whether at the stated maturity, by acceleration or otherwise) of the
Secured Obligations.


(b)          Anything herein or in any other Loan Document to the contrary
notwithstanding, the maximum liability of each Guarantor hereunder and under the
other Loan Documents shall in no event exceed the amount which can be guaranteed
by such Guarantor under applicable federal and state laws relating to the
insolvency of debtors (after giving effect to the right of contribution
established in Section 2.2).


(c)          Each Guarantor agrees that the Secured Obligations may at any time
and from time to time exceed the amount of the liability of such Guarantor
hereunder without impairing the guarantee contained in this Section 2 or
affecting the rights and remedies of the Administrative Agent, the Collateral
Agent or any other Secured Party hereunder.


(d)          The guarantee contained in this Section 2 shall remain in full
force and effect until all the Secured Obligations and the obligations of each
Guarantor under the guarantee contained in this Section 2 shall have been
satisfied by payment in full (other than Additional Obligations, Hedge Agreement
Obligations, Cash Management Obligations and contingent or indemnification
obligations not then due), no Letter of Credit (that is not Cash Collateralized)
shall be outstanding and the Commitments shall have been terminated,
notwithstanding that from time to time during the term of the Credit Agreement,
the Borrower may be free from any Borrower Credit Agreement Obligations;
provided, that any Guarantor shall be released from its guarantee contained in
this Section 2 as provided in Section 8.15.


(e)          No payment (other than payment in full (other than with respect to
Additional Obligations, Hedge Agreement Obligations, Cash Management Obligations
and contingent or indemnification obligations not then due)) made by the
Borrower, any of the Guarantors, any other guarantor or any other Person or
received or collected by the Administrative Agent, the Collateral Agent or any
other Secured Party from the Borrower, any of the Guarantors, any other
guarantor or any other Person by virtue of any action or proceeding or any
set-off or appropriation or application at any time or from time to time in
reduction of or in payment of the Secured Obligations shall be deemed to modify,
reduce, release or otherwise affect the liability of any Guarantor hereunder
which shall, notwithstanding any such payment, remain liable for the Secured
Obligations up to the maximum liability of such Guarantor hereunder until the
Secured Obligations shall have been paid in full (other than Additional
Obligations, Hedge Agreement Obligations, Cash Management Obligations and
contingent or indemnification obligations not then due), no Letter of Credit
(that is not Cash Collateralized) shall be outstanding and the Commitments shall
have been terminated; provided, that any Guarantor shall be released from its
guarantee contained in this Section 2 as provided in Section 8.15.
 
7

--------------------------------------------------------------------------------

2.2         Right of Contribution.  Each Guarantor hereby agrees that to the
extent that a Guarantor shall have paid more than its proportionate share of any
payment made hereunder, such Guarantor shall be entitled to seek and receive
contribution from and against any other Guarantor hereunder which has not paid
its proportionate share of such payment.  Each Guarantor’s right of contribution
shall be subject to the terms and conditions of Section 2.3.  The provisions of
this Section 2.2 shall in no respect limit the obligations and liabilities of
any Guarantor to the Administrative Agent, the Collateral Agent and the other
Secured Parties, and each Guarantor shall remain liable to the Administrative
Agent, the Collateral Agent and the other Secured Parties for the full amount
guaranteed by such Guarantor hereunder.


2.3         No Subrogation.  Notwithstanding any payment made by any Guarantor
hereunder or any set-off or application of funds of any Guarantor by the
Administrative Agent, the Collateral Agent or any other Secured Party, no
Guarantor shall be entitled to be subrogated to any of the rights of the
Administrative Agent, the Collateral Agent or any other Secured Party against
the Borrower or any other Guarantor or any collateral security or guarantee or
right of offset held by the Administrative Agent, the Collateral Agent or any
other Secured Party for the payment of the Secured Obligations, nor shall any
Guarantor seek or be entitled to seek any contribution or reimbursement from the
Borrower or any other Guarantor in respect of payments made by such Guarantor
hereunder, until all amounts owing to the Administrative Agent, the Collateral
Agent and the other Secured Parties by the Borrower and the other Guarantors on
account of the Secured Obligations shall have been paid in full (other than
Additional Obligations, Hedge Agreement Obligations, Cash Management Obligations
and contingent or indemnification obligations not then due), no Letter of Credit
(that is not Cash Collateralized) shall be outstanding and the Commitments shall
have been terminated.  If any amount shall be paid to any Guarantor on account
of such subrogation, contribution or reimbursement rights at any time when all
of such Secured Obligations shall not have been paid in full, such amount shall
be held by such Guarantor in trust for the Administrative Agent, the Collateral
Agent and the other Secured Parties, segregated from other funds of such
Guarantor, and shall, forthwith upon receipt by such Guarantor, be turned over
to the Collateral Agent in the exact form received by such Guarantor (duly
indorsed by such Guarantor to the Collateral Agent, if required), to be applied
against the Secured Obligations, whether matured or unmatured, in accordance
with the terms of the Loan Documents.
 
2.4         Amendments, etc. with respect to the Secured Obligations.  To the
maximum extent permitted by applicable law, each Guarantor shall remain
obligated hereunder notwithstanding that, without any reservation of rights
against any Guarantor and without notice to or further assent by any Guarantor,
any demand for payment of any of the Secured Obligations made by the
Administrative Agent, the Collateral Agent or any other Secured Party may be
rescinded by the Administrative Agent, the Collateral Agent or such other
Secured Party and any of the Secured Obligations continued, and the Secured
Obligations, or the liability of any other Person upon or for any part thereof,
or any collateral security or guarantee therefor or right of offset with respect
thereto, may, from time to time, in whole or in part, be renewed, extended,
amended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent, the Collateral Agent or any other Secured Party, and
the Credit Agreement and the other Loan Documents, any Specified Hedge Agreement
or any agreement in respect of any Cash Management Obligations or Additional
Obligations, and in each case any other documents executed and delivered in
connection therewith, may be amended, modified, supplemented or terminated, in
whole or in part, as the Administrative Agent (or the Required Lenders, or all
Lenders, or all Lenders directly and adversely affected thereby, as the case may
be) or the Secured Party that is the counterparty to the relevant Specified
Hedge Agreement or agreement in respect of the relevant Cash Management
Obligations or Additional Obligations, as applicable, may deem advisable from
time to time, and any collateral security, guarantee or right of set-off at any
time held by the Administrative Agent, the Collateral Agent or any other Secured
Party for the payment of the Secured Obligations may be sold, exchanged, waived,
surrendered or released.  Neither the Administrative Agent, the Collateral Agent
nor any other Secured Party shall have any obligation to protect, secure,
perfect or insure any Lien at any time held by it as security for the Secured
Obligations or for the guarantee contained in this Section 2 or any property
subject thereto.
 
8

--------------------------------------------------------------------------------

2.5         Guarantee Absolute and Unconditional.  Each Guarantor waives, to the
maximum extent permitted by applicable law, any and all notice of the creation,
renewal, extension or accrual of any of the Secured Obligations and notice of or
proof of reliance by the Administrative Agent, the Collateral Agent or any other
Secured Party upon the guarantee contained in this Section 2 or acceptance of
the guarantee contained in this Section 2; the Secured Obligations, and any of
them, shall conclusively be deemed to have been created, contracted or incurred,
or renewed, extended, amended or waived, in reliance upon the guarantee
contained in this Section 2; and all dealings between the Borrower and any of
the Guarantors, on the one hand, with respect to the Loan Documents and the
Administrative Agent, the Collateral Agent and the other Secured Parties, on the
other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon the guarantee contained in this Section 2.  Each
Guarantor waives, to the maximum extent permitted by applicable law, diligence,
presentment, protest, demand for payment and notice of default or nonpayment to
or upon the Borrower or any of the Guarantors with respect to the Secured
Obligations.  Each Guarantor understands and agrees, to the maximum extent
permitted by applicable law, that the guarantee of such Guarantor contained in
this Section 2 shall be construed as a continuing, absolute and unconditional
guarantee of payment and not of collectability without regard to (a) the
validity or enforceability of the Credit Agreement, any other Loan Document, any
Specified Hedge Agreement or any agreement in respect of any Cash Management
Obligations or Additional Obligations, any of the Secured Obligations or any
other collateral security therefor or guarantee or right of offset with respect
thereto at any time or from time to time held by the Administrative Agent, the
Collateral Agent or any other Secured Party, (b) any defense, set-off or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower or any other Person against
the Administrative Agent, the Collateral Agent or any other Secured Party, or
(c) any other circumstance whatsoever (other than a defense of payment or
performance) (with or without notice to or knowledge of the Borrower or any
Guarantor) which constitutes, or might be construed to constitute, an equitable
or legal discharge of the Borrower from the Borrower Credit Agreement
Obligations, or of such Guarantor under the guarantee of such Guarantor
contained in this Section 2, in bankruptcy or in any other instance.  When
making any demand hereunder or otherwise pursuing its rights and remedies
hereunder against any Guarantor, the Administrative Agent, the Collateral Agent
or any other Secured Party may, but shall be under no obligation to, make a
similar demand on or otherwise pursue such rights and remedies as it may have
against the Borrower, any other Guarantor or any other Person or against any
collateral security or guarantee for the Secured Obligations or any right of
offset with respect thereto, and any failure by the Administrative Agent, the
Collateral Agent or any other Secured Party to make any such demand, to pursue
such other rights or remedies or to collect any payments from the Borrower, any
other Guarantor or any other Person or to realize upon any such collateral
security or guarantee or to exercise any such right of offset, or any release of
the Borrower, any other Guarantor or any other Person or any such collateral
security, guarantee or right of offset, shall not relieve any Guarantor of any
obligation or liability hereunder, and shall not impair or affect the rights and
remedies, whether express, implied or available as a matter of law, of the
Administrative Agent, the Collateral Agent or any other Secured Party against
any Guarantor.  For the purposes hereof “demand” shall include the commencement
and continuance of any legal proceedings.
 
9

--------------------------------------------------------------------------------

2.6         Reinstatement. The guarantee contained in this Section 2 shall
continue to be effective, or be reinstated, as the case may be, if at any time
payment, or any part thereof, of any of the Secured Obligations is rescinded or
must otherwise be restored or returned by the Administrative Agent, the
Collateral Agent or any other Secured Party upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or any Guarantor, or
upon or as a result of the appointment of a receiver, intervenor or conservator
of, or trustee or similar officer for, the Borrower or any Guarantor or any
substantial part of its property, or otherwise, all as though such payments had
not been made.


2.7         Payments.  Each Guarantor hereby guarantees that payments hereunder
will be paid to:


(a)          to the extent such payments are in respect of Borrower Credit
Agreement Obligations, the Administrative Agent at the Funding Office; or


(b)          to the extent such payments are in respect of any other Secured
Obligations, the relevant Person at the appropriate location as determined in
accordance with the terms of the relevant Specified Hedge Agreement or the
agreement in respect of the relevant Cash Management Obligations or Additional
Obligations, as applicable,


in each case without set-off or counterclaim.


SECTION 3.    GRANT OF SECURITY INTEREST


3.1         Grant of Security Interests.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest in
all of such Grantor’s right, title and interest in and to the following property
now owned or at any time hereafter acquired by such Grantor or in which such
Grantor now has or at any time in the future may acquire any right, title or
interest (collectively, in each case except to the extent released in accordance
with Section 8.15 and subject to the proviso to this Section 3.1, the
“Collateral”), as collateral security for the payment or performance, as the
case may be (whether at the stated maturity, by acceleration or otherwise), of
the Secured Obligations:


(a)          all Accounts, including all Receivables;


(b)          all Cash Equivalents and Deposit Accounts;


(c)          all Chattel Paper;
 
10

--------------------------------------------------------------------------------

(d)          all Commercial Tort Claims described on Schedule 5 (as such
schedule may be supplemented from time to time pursuant to Section 6.2(b) of the
Credit Agreement);


(e)          all Documents;


(f)           all Equipment;


(g)          all Fixtures;


(h)          all General Intangibles, including contract rights;


(i)           all Instruments, except to the extent constituting Pledged Notes
(or which would constitute Pledged Notes but for the de minimis threshold
contained in the definition thereof);


(j)           all Intellectual Property (including all Copyright Licenses,
Patent Licenses and Trademark Licenses);


(k)          all Inventory;


(l)           all Investment Property;


(m)         all Letter-of-Credit Rights;


(n)          all Money;
 
(o)          all Pledged Securities;


(p)          all other Goods;


(q)          all books, records, ledger cards, files, correspondence, customer
lists, blueprints, technical specifications, manuals, computer software,
computer printouts, tapes, disks and other electronic storage media and related
data processing software and similar items that at any time evidence or contain
information pertaining to any of the Collateral or are otherwise necessary or
helpful in the collection thereof or realization thereupon; and


(r)           to the extent not otherwise included, all Proceeds, products,
accessions, rents and profits of any of the Collateral and products of any and
all of the foregoing and all collateral security and guarantees given by any
Person with respect to any of the foregoing;


provided, however, that notwithstanding any of the other provisions set forth in
this Section 3.1, the security interest granted hereunder shall not cover, and
the term “Collateral” shall not include, (i) Excluded Accounts or (ii) any
Excluded Collateral.


3.2         Conflicts.


(a)          In the event of any conflict between the terms of the Credit
Agreement and this Agreement, the terms of the Credit Agreement shall govern and
control. In the event of any such conflict, each Grantor may act (or omit to
act) in accordance with the Credit Agreement, as applicable, and shall not be in
breach, violation or default of its obligations hereunder by reason of doing so.
 
11

--------------------------------------------------------------------------------

(b)          In the event of any conflict between the terms of any Intercreditor
Agreement and this Agreement, the terms of such Intercreditor Agreement, as
applicable, shall govern and control as among the Collateral Agent, on the one
hand, and any other secured creditor (or agent therefor) party thereto, on the
other hand.  In the event of any such conflict, each Grantor may act (or omit to
act) in accordance with such Intercreditor Agreement, as applicable, and shall
not be in breach, violation or default of its obligations hereunder by reason of
doing so.


SECTION 4.      REPRESENTATIONS AND WARRANTIES


To induce the Administrative Agent, the Collateral Agent and the Secured Parties
to enter into the Credit Agreement, and to induce the Lenders and Issuing
Lenders to make their respective extensions of credit to the Borrower under the
Credit Agreement, each Guarantor and each Grantor hereby represents and warrants
with respect to itself to each of the Administrative Agent, the Collateral Agent
and each other Secured Party that:


4.1         Representations in Credit Agreement.  In the case of each Guarantor,
the representations and warranties set forth in Sections 4.3, 4.4, 4.5, 4.6,
4.8, 4.9, 4.10, 4.12, 4.13, 4.15, 4.16, 4.17, 4.19, 4.21, 4.23 and 4.24 of the
Credit Agreement to the extent they refer to such Guarantor or to the Loan
Documents to which such Guarantor is a party or to the use of the proceeds of
any Loans by any Guarantor, each of which is hereby incorporated herein by
reference, are true and correct in all material respects, and each of the
Administrative Agent, the Collateral Agent and each other Secured Party shall be
entitled to rely on each of them as if they were fully set forth herein;
provided, that each reference in each such representation and warranty to the
Borrower’s knowledge shall, for the purposes of this Section 4.1, be deemed to
be a reference to such Guarantor’s knowledge.


4.2         Title; No Other Liens.  Except as set forth in Schedule 4.8A to the
Credit Agreement and except as would not reasonably be expected to have a
Material Adverse Effect, such Grantor owns or has rights in each item of the
Collateral; and such Collateral is free and clear of any and all Liens except as
permitted by the Loan Documents. Except as permitted by the Loan Documents, no
financing statement or other public notice with respect to all or any part of
the Collateral is on file or of record in any public office except financing
statements or other public notices that have been filed without the consent of
the Grantor.


4.3         [Reserved].
 
4.4         Names; Jurisdiction of Organization.
 
(a)          On the date hereof, such Grantor’s full and correct legal name,
jurisdiction of organization, identification number from the jurisdiction of
organization (if any) and the jurisdiction in which financing statements in
appropriate form are to be filed are specified on Schedule 3.
 
12

--------------------------------------------------------------------------------

(b)          When financing statements in appropriate form are filed in the
jurisdictions specified on Schedule 3 (or, in the case of Collateral not in
existence on the Closing Date, such other offices as may be appropriate) the
Collateral Agent shall have a fully perfected first priority Lien (or, with
respect to the Term Facility First Priority Collateral, a fully perfected second
priority Lien) on, and security interest in, all right, title and interest of
such Grantor in such Collateral (including any proceeds of any item of
Collateral) (to the extent a security interest in such Collateral can be
perfected through the filing of such financing statements in the jurisdictions
specified on Schedule 3 (or, in the case of Collateral not in existence on the
Closing Date, such other offices as may be appropriate)).


4.5         Pledged Securities.


(a)          On the date hereof, the shares of Pledged Stock pledged by such
Grantor hereunder:


(i)           with respect to any such shares of Pledged Stock issued by the
Borrower and any other Restricted Subsidiary, have been duly authorized, validly
issued and are fully paid and non-assessable, to the extent such concepts are
applicable; and


(ii)          constitute (A) in the case of any such shares of a Domestic
Subsidiary (other than a Foreign Subsidiary Holding Company), all the issued and
outstanding shares of all classes of the Capital Stock of each such Issuer
directly owned by such Grantor and (B) in the case of any such Pledged Stock
constituting Capital Stock of any class of any first-tier Foreign Subsidiary or
Foreign Subsidiary Holding Company, 65% of the outstanding voting Capital Stock
of such class and all the non-voting Capital Stock of such class of each
relevant Issuer owned directly by such Grantor.


(b)         Such Grantor is the record and beneficial owner of the Pledged
Securities pledged by it hereunder, free of any and all Liens or options in
favor of, or claims of any other Person, except the security interest created by
this Agreement and Liens, options or claims not prohibited by the Credit
Agreement and subject to any transfers made in compliance with the Loan
Documents.


4.6         Intellectual Property.
 
(a)          Section II.C. of the Perfection Certificate lists all United States
Copyright registrations, Trademark applications and registrations, issued
Patents and pending Patent applications of such Grantor on the date hereof.


(b)          On the date hereof, to the knowledge of such Grantor, all Material
Intellectual Property of such Grantor, is subsisting, valid, unexpired (in the
case of any registered Material Intellectual Property) and enforceable, and has
not been abandoned.


(c)          On the date hereof, no outstanding holding, decision or judgment
has been rendered by any Governmental Authority that would limit, cancel or
impair the validity of, or such Grantor’s rights in, any Material Intellectual
Property.
 
13

--------------------------------------------------------------------------------

(d)          Except as any such infringement, misappropriation, dilution or
violation that could not be reasonably be expected to adversely affect the net
revenues of the Borrower and its Subsidiaries, taken as a whole, by $10,000,000
or more in the aggregate, no action or proceeding is pending, or, to the
knowledge of such Grantor, threatened, alleging that such Grantor, or the use of
the Material Intellectual Property in the business of such Grantor, infringes,
misappropriates, dilutes, or otherwise violates the Intellectual Property of any
other Person. To the knowledge of such Grantor, no Person is engaging in any
activity that infringes, misappropriates, dilutes or violates any Intellectual
Property owned by or exclusively licensed to such Grantor, except as would not
reasonably be expected to have a Material Adverse Effect.


4.7         Commercial Tort Claims.  Schedule 5 sets forth a true and complete
list, with respect to such Grantor, of each Commercial Tort Claim in respect of
which a complaint or a counterclaim has been filed by such Grantor as of the
date hereof, seeking damages in an amount reasonably estimated to exceed
$10,000,000, including a summary description of such claim.


SECTION 5.   COVENANTS


Each Guarantor and each Grantor covenants and agrees with the Administrative
Agent, the Collateral Agent and the other Secured Parties that, subject to
Section 8.15(b), from and after the date of this Agreement until the Secured
Obligations shall have been paid in full (other than Additional Obligations,
Hedge Agreement Obligations, Cash Management Obligations and contingent or
indemnification obligations not then due), no Letter of Credit (that is not Cash
Collateralized) shall be outstanding and the Commitments shall have been
terminated:


5.1         Covenants in Credit Agreement.  In the case of each Guarantor, to
the extent applicable, such Guarantor shall take, or shall refrain from taking,
as the case may be, each action that is necessary to be taken or not taken, as
the case may be, so that no Default or Event of Default is caused by the failure
to take such action or to refrain from taking such action by such Guarantor or
any of its Restricted Subsidiaries.


5.2         Investment Property.
 
(a)          In the case of each Grantor which is an Issuer, such Issuer agrees
that (i) it will be bound by the terms of this Agreement relating to the Pledged
Securities issued by it and will comply with such terms insofar as such terms
are applicable to it and (ii) the terms of Sections 6.3(c) and 6.8 shall apply
to it, mutatis mutandis, with respect to all actions that may be required of it
pursuant to Section 6.3(c) or 6.8 with respect to the Pledged Securities issued
by it.


(b)          To the extent that any Capital Stock included in the Collateral is
or becomes a Certificated Security, the applicable Grantor shall promptly
deliver such certificates evidencing such Pledged Securities to the Collateral
Agent (or, prior to the Discharge of Term Priority Claims and with respect to
the Term Facility First Priority Collateral, to the Term Collateral Agent, as
gratuitous bailee) together with stock powers or indorsements thereof.
 
14

--------------------------------------------------------------------------------

5.3         Deposit Accounts.  For each Deposit Account (other than Excluded
Accounts) that any Grantor at any time opens or maintains that would cause the
aggregate balance of all Deposit Accounts (other than Excluded Accounts) of the
Grantors that are not subject to a Deposit Account Control Agreement in favor of
the Collateral Agent to exceed $10,000,000, such Grantor shall promptly notify
the Collateral Agent of such Deposit Account and, promptly following the
Collateral Agent’s request, use its commercially reasonable efforts to cause the
depositary bank to enter into a Deposit Account Control Agreement.  The
provisions of this paragraph shall not apply to any Deposit Account for which
any Grantor, the depositary bank and the Collateral Agent or, prior to the
Discharge of Term Priority Claims and with respect to Term Facility First
Priority Collateral, to the Term Collateral Agent, as gratuitous agent, have
entered into a cash collateral agreement specially negotiated among such
Grantor, the depositary bank and the Collateral Agent (or the Term Collateral
Agent, as the case may be) for the specific purpose set forth therein.


5.4         Perfection Exclusions.  Notwithstanding anything to the contrary
contained herein, no Grantor shall be required to take any actions in order to
perfect the security interest in the Collateral granted to the Collateral Agent
for the benefit of itself, the Administrative Agent and the other Secured
Parties (i) with respect to notices required to be sent to account debtors or
other contractual third-parties prior to the occurrence and absent the
continuance of an Event of Default, (ii) under the laws of any jurisdiction
outside the United States, (iii) with respect to any assets specifically
requiring perfection through control (including cash, cash equivalents, deposit
accounts, securities accounts or other bank accounts, but excluding Pledged
Securities), other than any actions required pursuant to Section 5.3 or 6.5 or
(iv) with respect to Letter-of-Credit Rights and Commercial Tort Claims (except
to the extent perfected automatically or through the filing of Uniform
Commercial Code financing statements).


5.5         Intellectual Property.


(a)          For each Trademark that is Material Intellectual Property, such
Grantor shall (i) subject to Section 5.5(k), continue to use such Trademark in
order to maintain such Trademark in full force and effect with respect to each
class of goods for which such Trademark is currently used (unless, in such
Grantor’s reasonable good faith judgment, there is a reasonable and valid
business reason for discontinuing use of such Trademark with respect to any such
class of goods), free from any claim of abandonment for non-use,  (ii) use such
Trademark with the appropriate notice of registration and all other notices and
legends, in each case, as required by applicable Requirements of Law, except as
would not reasonably be expected to  have a material adverse effect on the value
of such Trademark and any Proceeds therefrom, (iii) not adopt or use any mark
that is confusingly similar or a colorable imitation of such Trademark unless
the Collateral Agent shall obtain perfected security interests in such mark
pursuant to this Agreement and (iv) not (and not permit any licensee or
sublicensee thereof to) knowingly do any other act or knowingly omit to do any
act whereby such Trademark (or any goodwill associated therewith) may become
destroyed, invalidated, impaired or harmed in any way.


(b)          Such Grantor shall not knowingly do any act, or omit to do any act,
whereby any Patent that is Material Intellectual Property may become forfeited,
abandoned or dedicated to the public.
 
15

--------------------------------------------------------------------------------

(c)          Such Grantor shall not knowingly do any act or omit to do any act
whereby any portion of the Copyrights that is Material Intellectual Property may
fall into the public domain.


(d)          Such Grantor shall not knowingly do any act, or omit to do any act,
which would substantially increase the risk of any trade secret that is Material
Intellectual Property becoming publicly available or otherwise unprotectable;
provided, however, that execution and delivery of any agreement related to such
trade secret subject to customary and reasonable confidentiality provisions
shall not constitute a breach of this subsection (d).


(e)          Such Grantor shall not infringe, misappropriate, dilute or
otherwise violate any Intellectual Property right of any other Person, except as
would not reasonably be expected to have a Material Adverse Effect.


(f)          Such Grantor shall notify the Collateral Agent as promptly as
reasonably practicable if it knows, after due inquiry, that (i) any application
or registration relating to any Material Intellectual Property is likely to
become forfeited, abandoned or dedicated to the public, or of any materially
adverse determination or development related to such application or registration
(including the institution of, or any such determination or development in, any
proceeding in the United States Patent and Trademark Office or the United States
Copyright Office or any court or tribunal in any country, but excluding any
ordinary course office actions) regarding such Grantor’s ownership of, right to
use, interest in, or the validity of, any Material Intellectual Property owned
by such Grantor or such Grantor’s right to register the same or to own and
maintain the same or (ii) any action or proceeding, to the extent such action is
not dismissed within thirty (30) days, that seeks to limit or cancel, or
challenge the validity of, any Material Intellectual Property owned by such
Grantor or such Grantor’s ownership interest therein is pending or, to the
knowledge of such Grantor, threatened.


(g)          Such Grantor shall take all commercially reasonable steps,
including in any proceeding before the United States Patent and Trademark
Office, the United States Copyright Office or any similar office or agency, to
maintain and pursue each application (and to obtain the relevant registration)
and to maintain each registration of any Copyright, Trademark, Patent or
Internet domain name that is Material Intellectual Property, including filing of
applications for renewal, affidavits of use and affidavits of incontestability,
and to the extent as may be appropriate in its reasonable judgment under the
circumstances, filing opposition and interference and cancellation proceedings.


(h)          In the event that any Material Intellectual Property is or has been
infringed upon or misappropriated or diluted by a third party, which event could
reasonably be expected to adversely affect the net revenues of the Borrower and
its Subsidiaries, taken as a whole, by more than $10,000,000 in the aggregate,
such Grantor shall notify the Collateral Agent as promptly as reasonably
practicable after such Grantor has knowledge thereof.  Such Grantor shall take
appropriate action in its reasonable judgment in response to such infringement,
misappropriation or dilution, including bringing suit for infringement,
misappropriation or dilution and to recover all damages for such infringement,
misappropriation or dilution, and shall take such other actions as may be
appropriate in its reasonable judgment under the circumstances to protect such
Material Intellectual Property.
 
16

--------------------------------------------------------------------------------

(i)           In accordance with Section 5.1(h) of the Credit Agreement, on the
date hereof such Grantor shall execute and deliver to the Collateral Agent for
filing in (i) the United States Copyright Office a short-form copyright security
agreement in the form attached hereto as Annex II (Form of Copyright Security
Agreement) covering the United States Copyrights included in the Collateral,
(ii) in the United States Patent and Trademark Office a short-form patent
security agreement in the form attached hereto as Annex III (Form of Patent
Security Agreement) covering the United States Patents included in the
Collateral, and (iii) the United States Patent and Trademark Office a short-form
trademark security agreement in form attached hereto as Annex IV (Form of
Trademark Security Agreement) covering the United States Trademarks included in
the Collateral.  In accordance with and at the times specified in Section 5.5(j)
below, such Grantor shall execute and deliver, as applicable, such short form
security agreements with respect to After-Acquired Intellectual Property (as
defined below).


(j)           Such Grantor agrees that, should it hereafter (i) obtain an
ownership interest in any Intellectual Property issued by, registered in or
applied for in the United States Patent and Trademark Office or the United
States Copyright Office, (ii) (either by itself or through any agent, employee,
licensee, or designee) file any application for the registration or issuance of
any Intellectual Property with the United States Patent and Trademark Office or
the United States Copyright Office, or (iii) file a Statement of Use or an
Amendment to Allege Use with respect to any “intent-to-use” Trademark
application owned by such Grantor (the items in clauses (i), (ii) and (iii),
collectively, the “After-Acquired Intellectual Property”), then the provisions
of Section 3 shall automatically apply thereto, and any such After-Acquired
Intellectual Property shall automatically become part of the Collateral, and
such Grantor shall, concurrent with the delivery of the financial statements
pursuant to Section 6.1(a) and Section 6.1(b) (to the extent relating to the
second quarterly period of the relevant fiscal year of the Borrower) of the
Credit Agreement and otherwise as requested by the Collateral Agent, give
written notice thereof to the Collateral Agent in accordance herewith, and shall
provide the Collateral Agent promptly with an amended Section II.C. of the
Perfection Certificate and promptly take the actions specified in Section 5.5(i)
with respect thereto.


(k)          Notwithstanding anything to the contrary in this Section 5.5, (i)
the Grantor shall have the right to license its Patents, Trademarks and
Copyrights in accordance with the Credit Agreement and (ii) no Grantor shall be
prohibited from causing or permitting the expiration, abandonment or
invalidation of any of the Intellectual Property (other than Material
Intellectual Property) or failing to renew, abandoning or permitting to expire
any applications or registrations for any of the Intellectual Property (other
than Material Intellectual Property), if, in such Grantor’s reasonable good
faith judgment, there is a reasonable and valid business reason for taking or
omitting to take any of the foregoing actions.
 
17

--------------------------------------------------------------------------------

SECTION 6.    REMEDIAL PROVISIONS
 
6.1         Certain Matters Relating to Receivables.
 
(a)          The Collateral Agent hereby authorizes each Grantor to collect such
Grantor’s Receivables and each Grantor hereby agrees to continue to collect all
amounts due or to become due to such Grantor under the Receivables and any
Supporting Obligation in respect thereof and exercise each right it may have
under any Receivable and any such Supporting Obligation, in each case, at its
own expense; provided, however, that the Collateral Agent may curtail or
terminate said authority at any time after the occurrence and during the
continuance of an Event of Default.  If required by the Collateral Agent at any
time after the occurrence and during the continuance of an Event of Default
under Section 8.1(a) or 8.1(f) of the Credit Agreement, any payments of
Receivables, when collected by any Grantor, (i) shall promptly (and, in any
event, within two (2) Business Days) be deposited by such Grantor in the exact
form received, duly endorsed by such Grantor to the Collateral Agent if
required, in a Collateral Account maintained under the sole dominion and control
of the Collateral Agent, subject to withdrawal by the Collateral Agent for the
account of the Secured Parties only as provided in Section 6.6, and (ii) until
so turned over, shall be held by such Grantor in trust for the Secured Parties,
segregated from other funds of such Grantor.


6.2         Communications with Obligors; Grantors Remain Liable.
 
(a)          The Collateral Agent in its own name or in the name of others may
at any time after the occurrence and during the continuance of an Event of
Default under Section 8.1(a) or 8.1(f) of the Credit Agreement communicate with
obligors under the Receivables to verify with them to the Collateral Agent’s
reasonable satisfaction the existence, amount and terms of any Receivables.


(b)          The Collateral Agent may at any time after the occurrence and
during the continuance of an Event of Default under Section 8.1(a) or 8.1(f) of
the Credit Agreement notify, or require any Grantor to so notify within a
reasonable period thereafter, the Account Debtor or counterparty on any
Receivable of the security interest of the Collateral Agent therein. In
addition, after the occurrence and during the continuance of an Event of Default
under Section 8.1(a) or 8.1(f) of the Credit Agreement, the Collateral Agent may
upon written notice to the applicable Grantor, notify, or require any Grantor to
notify within a reasonable period thereafter, the Account Debtor or counterparty
to make all payments under the Receivable directly to the Collateral Agent.


(c)          Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under the Receivables to observe and perform all the conditions
and obligations to be observed and performed by it thereunder, all in accordance
with the terms of any agreement giving rise thereto.  Neither the Administrative
Agent, the Collateral Agent nor any other Secured Party shall have any
obligation or liability under any Receivable (or any agreement giving rise
thereto) by reason of or arising out of this Agreement or the receipt by the
Administrative Agent, the Collateral Agent or any other Secured Party of any
payment relating thereto, nor shall the Administrative Agent, the Collateral
Agent or any other Secured Party be obligated in any manner to perform any of
the obligations of any Grantor under or pursuant to any Receivable (or any
agreement giving rise thereto), to make any payment, to make any inquiry as to
the nature or the sufficiency of any payment received by it or as to the
sufficiency of any performance by any party thereunder, to present or file any
claim, to take any action to enforce any performance or to collect the payment
of any amounts which may have been assigned to it or to which it may be entitled
at any time or times.
 
18

--------------------------------------------------------------------------------

6.3         Pledged Securities.
 
(a)          (a) Unless an Event of Default shall have occurred and be
continuing and the Collateral Agent shall have given notice to the relevant
Grantor of the Collateral Agent’s intent to exercise its corresponding rights
pursuant to Section 6.3(b), each Grantor shall be permitted to (i) receive all
cash dividends and other distributions paid in respect of the Pledged Stock and
all payments made in respect of the Pledged Notes to the extent permitted in the
Credit Agreement, and (ii) to exercise all voting and corporate or other
organizational rights with respect to the Pledged Securities; provided, however,
that no vote shall be cast or corporate or other organizational right exercised
or other action taken which would reasonably be expected to materially and
adversely affect the rights inuring to a holder of any Pledged Securities or the
rights and remedies of any of the Collateral Agent or any other Secured Party
under this Agreement or any other Loan Document or the ability of the Secured
Parties to exercise the same; provided, further, that the Collateral Agent shall
execute and deliver to each Grantor, or cause to be executed and delivered to
each Grantor, all such proxies, powers of attorney and other instruments as such
Grantor may reasonably request for the purpose of enabling such Grantor to
exercise the voting and corporate or other organizational rights it is entitled
to exercise pursuant to sub-clause (ii) of this Section 6.3(a).  For the
avoidance of doubt, an exercise of voting and corporate or other organizational
rights with respect to such Pledged Securities shall not be deemed to be
material and adverse to any Person if such exercise is made in connection with a
transaction not prohibited by the Credit Agreement and the other Loan Documents.


(b)          If an Event of Default shall occur and be continuing and the
Collateral Agent shall give notice of its intent to exercise such rights to the
relevant Grantor or Grantors (which notice shall not be required if an Event of
Default under clause (i) or (ii) of Section 8.1(f) of the Credit Agreement shall
have occurred and be continuing) and subject to, in the case of Term Facility
First Priority Collateral, the rights of the Term Collateral Agent and the
obligations of the Grantors under the Term Loan Documents and the ABL
Intercreditor Agreement, (i) the Collateral Agent shall have the right to
receive any and all cash dividends, payments or other Proceeds paid in respect
of the Pledged Securities and make application thereof to the Secured
Obligations in the order set forth in Section 6.6; provided that after all
Events of Default have been cured or waived and each applicable Grantor has
delivered to the Administrative Agent certificates to that effect reasonably
satisfactory to the Collateral Agent, the Collateral Agent shall, promptly after
all such Events of Default have been cured or waived, repay to each applicable
Grantor (without interest) all dividends, interest, principal or other
distributions that such Grantor would otherwise be permitted to retain pursuant
to the terms of sub-clause (i) of Section 6.3(a) above and that remain, and (ii)
the Collateral Agent shall have the right to cause any or all of the Pledged
Securities to be registered in the name of the Collateral Agent or its nominee,
and the Collateral Agent or its nominee may thereafter during the continuance of
such Event of Default exercise (x) all voting, corporate and other rights
pertaining to such Pledged Securities at any meeting of shareholders of the
relevant Issuer or Issuers or otherwise and (y) any and all rights of
conversion, exchange and subscription and any other rights, privileges or
options pertaining to such Pledged Securities as if it were the absolute owner
thereof (including, without limitation, the right to exchange at its discretion
any and all of the Pledged Securities upon the merger, consolidation,
reorganization, recapitalization or other fundamental change in the corporate
structure of any Issuer, or upon the exercise by any Grantor or the Collateral
Agent of any right, privilege or option pertaining to such Pledged Securities,
and in connection therewith, the right to deposit and deliver any and all of the
Pledged Securities with any committee, depositary, transfer agent, registrar or
other designated agency upon such terms and conditions as the Collateral Agent
may reasonably determine), all without liability (except liabilities resulting
from the gross negligence or willful misconduct of the Collateral Agent) except
to account for property actually received by it, but the Collateral Agent shall
have no duty to any Grantor to exercise any such right, privilege or option and
shall not be responsible for any failure to do so or delay in so doing unless
the Collateral Agent has given notice of its intent to exercise as set forth
above; provided that after all Events of Default have been cured or waived and
each applicable Grantor has delivered to the Administrative Agent certificates
to that effect reasonably satisfactory to the Collateral Agent, all rights
vested in the Collateral Agent pursuant to this paragraph shall cease, and the
Grantors shall have the voting and corporate or other organizational rights they
would otherwise be entitled to exercise pursuant to the terms of sub-clause (ii)
of Section 6.3(a) above and the obligations of the Collateral Agent under the
second proviso in Section 6.3(a) shall be in effect.
 
19

--------------------------------------------------------------------------------

(c)          Each Grantor hereby authorizes and instructs each Issuer of any
Pledged Securities pledged by such Grantor hereunder to (i) comply with any
instruction received by it from the Administrative Agent (or the Term Collateral
Agent, as the case may be) in writing without the consent of such Grantor or any
other Person that (x) states that an Event of Default has occurred and is
continuing and (y) is otherwise in accordance with the terms of this Agreement,
without any other or further instructions from such Grantor, and each Grantor
agrees that each Issuer shall be fully protected in so complying, and (ii) after
an Event of Default has occurred and is continuing, unless otherwise expressly
permitted hereby, pay any dividends or other payments with respect to the
Pledged Securities directly to the Collateral Agent, subject to, in the case of
Term Facility First Priority Collateral, the rights of the Term Collateral Agent
and the obligations of the Grantors under the Term Loan Documents and the ABL
Intercreditor Agreement.


6.4         Intellectual Property.
 
(a)          Solely for the purpose of enabling the Collateral Agent to exercise
its rights and remedies under this Agreement at such time as the Collateral
Agent shall be lawfully entitled to exercise such rights and remedies, and for
no other purpose, each Grantor hereby grants to the Collateral Agent, to the
extent such Grantor has the right to do so, subject to pre-existing rights and
licenses, an irrevocable (during such time as the Collateral Agent shall be
lawfully entitled to exercise such rights and remedies), non‑exclusive license
(exercisable without payment of royalty or other compensation to such Grantor),
subject in the case of Trademarks to sufficient rights to quality control and
inspection in favor of such Grantor to avoid the risk of invalidation of said
Trademarks, to use, license or sublicense any Intellectual Property now owned or
held or hereafter acquired or held by such Grantor, wherever the same may be
located, and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof (to the extent
permitted by and subject to any applicable underlying license agreements);
provided that such non-exclusive license shall be subject to and shall not
violate any agreement between a Grantor and a third party governing the
applicable Grantor’s use of such Intellectual Property, or gives such third
party any right of acceleration, modification or cancellation therein or would
not be prohibited by any Requirement of Law of a Governmental Authority.  The
use of such license by the Collateral Agent may be exercised, at the option of
the Collateral Agent, solely upon the occurrence and during the continuation of
an Event of Default; provided that any license, sublicense or other transaction
entered into by the Collateral Agent during the continuation of an Event of
Default in accordance herewith shall be binding upon the Grantors
notwithstanding any subsequent cure of an Event of Default.
 
20

--------------------------------------------------------------------------------

(b)          Notwithstanding anything contained herein to the contrary, but
subject to the provisions of Section 7.5 of the Credit Agreement that limit the
rights of the Grantors to dispose of their property and subject to the
Collateral Agent’s exercise of its rights and remedies under Section 6, the
Grantors will be permitted to exploit, use, enjoy, protect, license, sublicense,
assign, sell, dispose of or take other actions with respect to the Intellectual
Property.  In furtherance of the foregoing, so long as no Event of Default shall
have occurred and be continuing, the Collateral Agent shall from time to time,
upon the request of the respective Grantor (through the Borrower), execute and
deliver any instruments, certificates or other documents, in the form so
requested, that such Grantor (through the Borrower) shall have certified are
appropriate in its judgment to allow it to take any action permitted above
(including relinquishment of the license provided pursuant to clause (a)
immediately above as to any specific Intellectual Property) or to evidence any
termination referred to in the next sentence.  Further, upon the payment in full
in cash of all of the Secured Obligations (other than Additional Obligations,
Hedge Agreement Obligations, Cash Management Obligations and contingent or
indemnification obligations not then due) and cancellation or termination of all
Commitments and Letters of Credit (that are not Cash Collateralized) or earlier
expiration of this Agreement or release of the Collateral, the license granted
pursuant to clause (a) immediately above shall automatically terminate.  The
exercise of rights and remedies under Section 6 by the Collateral Agent shall
not terminate the rights of the holders of any licenses or sublicenses
theretofore granted by the Grantors in accordance with the first sentence of
this clause (b).


6.5         Proceeds to be Turned Over To Collateral Agent.  Subject to the
terms of the ABL Intercreditor Agreement, if an Event of Default shall occur and
be continuing and the Loans shall have been accelerated pursuant to Section 8 of
the Credit Agreement, at the request of the Collateral Agent, all Proceeds
received by any Grantor consisting of cash, checks and other near-cash items
shall be held by such Grantor in trust for the Administrative Agent, the
Collateral Agent and the other Secured Parties, segregated from other funds of
such Grantor, and, subject to, in the case of Term Facility First Priority
Collateral, the rights of the Term Collateral Agent and the obligations of the
Grantors under the Term Loan Documents and the ABL Intercreditor Agreement,
shall, promptly upon receipt by such Grantor, be turned over to the Collateral
Agent in the exact form received by such Grantor (duly indorsed by such Grantor
to the Collateral Agent, if required).  All Proceeds received by the Collateral
Agent hereunder shall be held by the Collateral Agent in a Collateral Account
maintained under its sole dominion and control.  All Proceeds while held by the
Collateral Agent in a Collateral Account (or by such Grantor in trust for the
Administrative Agent, the Collateral Agent and the other Secured Parties) shall
continue to be held as collateral security for all of the Secured Obligations
and shall not constitute payment thereof until applied as provided in Section
6.6.


6.6         Application of Proceeds.  Subject to the ABL Intercreditor
Agreement, if an Event of Default shall have occurred and be continuing and the
Loans shall have been accelerated pursuant to Section 8 of the Credit Agreement,
at any time at the Collateral Agent’s election, subject to the terms of any
Intercreditor Agreement, the Collateral Agent may apply all or any part of
Proceeds constituting Collateral and any proceeds of the guarantee set forth in
Section 2, in payment of the Secured Obligations, and shall make any such
application in the following order:
 
21

--------------------------------------------------------------------------------

First, to pay incurred and unpaid reasonable, out-of-pocket fees and expenses of
the Agents under the Loan Documents;


Second, to the Collateral Agent, for application by it towards payment in full
of all Unfunded Advances/Participations (the amounts so applied to be
distributed between or among the Administrative Agent and any Issuing Lender
pro rata in accordance with the amounts of Unfunded Advances/Participations owed
to them on the date of any such distribution);


Third, to the Collateral Agent, for application by it towards payment of amounts
then due and owing and remaining unpaid in respect of the Secured Obligations
(or, in the case of Letters of Credit, the Cash Collateralization thereof in
accordance with Section 8.1 of the Credit Agreement), including any Pari Passu
Distribution Hedge Obligations, the Pari Passu Distribution Additional
Obligations and Cash Management Obligations, but excluding any Hedge Agreement
Obligations not constituting Pari Passu Distribution Hedge Obligations or any
Additional Obligation not constituting Pari Passu Distribution Additional
Obligations pro rata among the Secured Parties according to the amounts of such
Secured Obligations then due and owing and remaining unpaid to each of them (or,
in the case of Letters of Credit, the amounts required for such Cash
Collateralization);


Fourth, to the Collateral Agent, for application by it towards payment of
amounts then due and owing and remaining unpaid in respect of Hedge Agreement
Obligations or Additional Obligations;


Fifth, any balance of such Proceeds remaining after the Secured Obligations
shall have been paid in full (other than any remaining Additional Obligations,
Hedge Agreement Obligations, Cash Management Obligations and contingent or
indemnification obligations not then due), no Letter of Credit (that is not Cash
Collateralized) shall be outstanding and the Commitments shall have been
terminated, to the Term Collateral Agent, in accordance with the ABL
Intercreditor Agreement; and


Sixth, any remaining balance after the application in full pursuant to clause
Fifth above, shall be paid over to the Borrower or to whomsoever shall be
lawfully entitled to receive the same.
 
22

--------------------------------------------------------------------------------

6.7         Code and Other Remedies.  If an Event of Default shall occur and be
continuing, the Collateral Agent, on behalf of itself, the Administrative Agent
and the other Secured Parties, may exercise, in addition to all other rights and
remedies granted to them in this Agreement and in any other instrument or
agreement securing, evidencing or relating to the Secured Obligations, all
rights and remedies of a secured party under the New York UCC or any other
applicable law or in equity.  Without limiting the generality of the foregoing,
to the maximum extent permitted under applicable law, the Collateral Agent,
without demand of performance or other demand, presentment, protest,
advertisement or notice of any kind (except any notice required by law referred
to below or notices otherwise required by the Credit Agreement) to or upon any
Grantor or any other Person (all and each of which demands, defenses,
advertisements and notices are hereby waived, to the maximum extent permitted
under applicable law unless otherwise provided in the Credit Agreement), may in
such circumstances forthwith collect, receive, appropriate and realize upon the
Collateral, or any part thereof, and/or may forthwith, subject to pre-existing
rights and licenses, sell, lease, assign, give option or options to purchase, or
otherwise dispose of and deliver the Collateral or any part thereof (or contract
to do any of the foregoing), in one or more parcels at public or private sale or
sales, at any exchange, broker’s board or office of the Administrative Agent,
the Collateral Agent or any other Secured Party or elsewhere upon such terms and
conditions as it may deem advisable and at such prices as it may deem best, for
cash or on credit or for future delivery without assumption of any credit risk. 
The Administrative Agent, the Collateral Agent or any other Secured Party shall
have the right upon any such public sale or sales, and, to the extent permitted
by law, upon any such private sale or sales, to purchase the whole or any part
of the Collateral so sold, free of any right or equity of redemption, stay or
appraisal in any Grantor, which rights or equities are hereby waived and
released.  Each Grantor further agrees, at the Collateral Agent’s request, to
assemble the Collateral and make it available to the Collateral Agent at places
which the Collateral Agent shall reasonably select, whether at such Grantor’s
premises or elsewhere.  The Collateral Agent shall apply the net proceeds of any
action taken by it pursuant to this Section 6.7, after deducting all reasonable
costs and expenses of every kind actually incurred in connection therewith or
incidental to the care or safekeeping of any of the Collateral or in any way
relating to the Collateral or the rights of the Administrative Agent, the
Collateral Agent and the other Secured Parties hereunder, including, without
limitation, reasonable attorneys’ fees and disbursements, to the payment in
whole or in part of the Secured Obligations, in accordance with Section 6.6, and
only after such application and after the payment by the Collateral Agent of any
other amount required by any provision of law, including, without limitation,
Section 9-615(a)(3) of the New York UCC, need the Collateral Agent account for
the surplus, if any, to any Grantor.  Notwithstanding the foregoing, the
Collateral Agent shall give each applicable Grantor not less than 10 days’
written notice (which each Grantor agrees is reasonable notice within the
meaning of Section 9-611 of the New York UCC or its equivalent in other
jurisdictions) of the Collateral Agent’s intention to make any sale of
Collateral.  Such notice, in the case of a public sale, shall state the time and
place for such sale and, in the case of a sale at a broker’s board or on a
securities exchange, shall state the board or exchange at which such sale is to
be made and the day on which the Collateral, or portion thereof, will first be
offered for sale at such board or exchange.  Any remedies provided in this
Section 6.7 shall be subject to the ABL Intercreditor Agreement.


6.8         Sale of Pledged Stock.
 
(a)          Subject in all respects to Section 10.14 of the Credit Agreement,
the Collateral Agent is authorized, in connection with any sale of any Pledged
Stock pursuant to Section 6.7, to deliver or otherwise disclose to any
prospective purchaser of the Pledged Stock: (i) any registration statement or
prospectus, and all supplements and amendments thereto; and (ii) any other
information in its possession relating to such Pledged Stock to the extent
reasonably necessary to be disclosed in connection with such sale of Pledged
Stock, in each case provided that the Collateral Agent uses commercially
reasonable efforts to ensure that such information is kept confidential in
connection with such sale of Pledged Stock and the recipient is informed of the
confidential nature of the information.
 
23

--------------------------------------------------------------------------------

(b)          Each Grantor recognizes that the Collateral Agent may be unable to
effect a public sale of any or all the Pledged Stock, by reason of certain
prohibitions contained in the Securities Act and applicable state securities
laws or otherwise, and may be compelled to resort to one or more private sales
thereof to a restricted group of purchasers which will be obliged to agree,
among other things, to acquire such securities for their own account for
investment and not with a view to the distribution or resale thereof.  Each
Grantor acknowledges and agrees that any such private sale may result in prices
and other terms less favorable than if such sale were a public sale and,
notwithstanding such circumstances, agrees that any such private sale shall be
deemed to have been made in a commercially reasonable manner.  The Collateral
Agent shall be under no obligation to delay a sale of any of the Pledged Stock
for the period of time necessary to permit the Issuer thereof to register such
securities for public sale under the Securities Act, or under applicable state
securities laws, even if such Issuer would agree to do so.


6.9         Deficiency.  Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Obligations and the reasonable fees and disbursements of any
attorneys employed by the Collateral Agent to collect such deficiency.


SECTION 7.     THE COLLATERAL AGENT


7.1         Collateral Agent’s Appointment as Attorney-in-Fact, etc.
 
(a)          Each Grantor hereby irrevocably constitutes and appoints the
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, in accordance with the ABL Intercreditor Agreement, to take any
and all appropriate action and to execute any and all documents and instruments
which may be necessary or desirable to accomplish the purposes of this
Agreement, and, without limiting the generality of the foregoing, each Grantor
hereby gives the Collateral Agent the power and right, on behalf of such
Grantor, without notice to or assent by such Grantor, to do any or all of the
following (provided that anything in this Section 7.1(a) to the contrary
notwithstanding, the Collateral Agent agrees that it will not exercise any
rights under the power of attorney provided for in this Section 7.1(a) unless an
Event of Default shall have occurred and be continuing):


(i)          in the name of such Grantor or its own name, or otherwise, take
possession of and indorse and collect any checks, drafts, notes, acceptances or
other instruments for the payment of moneys due under any Receivable or with
respect to any other Collateral and file any claim or take any other action or
proceeding in any court of law or equity or otherwise deemed appropriate by the
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or with respect to any other Collateral whenever payable;


(ii)         in the case of any Intellectual Property owned by such Grantor in
its own name, execute and deliver, and have recorded, any and all agreements,
instruments, documents and papers as the Collateral Agent may reasonably request
to evidence the Administrative Agent’s, the Collateral Agent’s and the other
Secured Parties’ security interest in such Intellectual Property and the
goodwill and general intangibles of such Grantor relating thereto or represented
thereby;
 
24

--------------------------------------------------------------------------------

(iii)        pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;


(iv)        execute, in connection with any sale provided for in Section 6.7 or
6.8, any indorsements, assignments or other instruments of conveyance or
transfer with respect to the Collateral; and


(v)         (1)  direct any party liable for any payment under any of the
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Collateral Agent or as the Collateral Agent shall direct;  (2)
ask or demand for, collect, and receive payment of and receipt for, any and all
moneys, claims and other amounts due or to become due at any time in respect of
or arising out of any Collateral;  (3) sign and indorse any invoices, freight or
express bills, bills of lading, storage or warehouse receipts, drafts against
debtors, assignments, verifications, notices and other documents in connection
with any of the Collateral; (4) commence and prosecute any suits, actions or
proceedings at law or in equity in any court of competent jurisdiction to
collect the Collateral or any portion thereof and to enforce any other right in
respect of any Collateral; (5) defend any suit, action or proceeding brought
against such Grantor with respect to any Collateral; (6) settle, compromise or
adjust any such suit, action or proceeding and, in connection therewith, give
such discharges or releases as the Collateral Agent may reasonably deem
appropriate; (7) subject to pre-existing rights and licenses, assign any
Copyright, Patent or Trademark of such Grantor (along with the goodwill of the
business to which any such Copyright, Patent or Trademark pertains), for such
term or terms, on such conditions, and in such manner, as the Collateral Agent
shall in its reasonable discretion determine; and (8) subject to pre-existing
rights and licenses, generally, sell, transfer, pledge and make any agreement
with respect to or otherwise deal with any of the Collateral as fully and
completely as though the Collateral Agent were the absolute owner thereof for
all purposes, and do, at the Collateral Agent’s option and such Grantor’s
reasonable expense, at any time, or from time to time, all acts and things which
the Collateral Agent deems necessary to protect, preserve or realize upon the
Collateral and the Administrative Agent’s, the Collateral Agent’s and the other
Secured Parties’ security interests therein and to effect the intent of this
Agreement, all as fully and effectively as such Grantor might do.


(b)          If any Grantor fails to perform or comply with any of its
agreements contained herein, the Collateral Agent, at its option, but without
any obligation so to do, may give such Grantor written notice of such failure to
perform or comply and if such Grantor fails to perform or comply within five (5)
Business Days of receiving such notice (or if the Collateral Agent reasonably
determines that irreparable harm to the Collateral or to the security interest
of the Collateral Agent hereunder could result prior to the end of such
five-Business Day period), then the Collateral Agent may perform or comply, or
otherwise cause performance or compliance, with such agreement.
 
25

--------------------------------------------------------------------------------

(c)          Each Grantor hereby ratifies all that said attorneys shall lawfully
do or cause to be done by virtue hereof.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until this Agreement is terminated and the security interests
created hereby are released.


7.2         Duty of Collateral Agent.  To the extent permitted by law, the
Collateral Agent’s sole duty with respect to the custody, safekeeping and
physical preservation of the Collateral in its possession, under Section 9-207
of the New York UCC or otherwise, shall be to deal with it in the same manner as
the Collateral Agent deals with similar property for its own account.  None of
the Administrative Agent, the Collateral Agent, any other Secured Party or any
of their respective officers, directors, employees or agents shall be liable for
failure to demand, collect or realize upon any of the Collateral or for any
delay in doing so or shall be under any obligation to sell or otherwise dispose
of any Collateral upon the request of any Grantor or any other Person or to take
any other action whatsoever with regard to the Collateral or any part thereof. 
The powers conferred on the Administrative Agent, the Collateral Agent and the
other Secured Parties hereunder are solely to protect the Administrative
Agent’s, the Collateral Agent’s and the other Secured Parties’ interests in the
Collateral and shall not impose any duty upon the Administrative Agent, the
Collateral Agent or any other Secured Party to exercise any such powers.  The
Administrative Agent, the Collateral Agent and the other Secured Parties shall
be accountable only for amounts that they actually receive as a result of the
exercise of such powers, and neither they nor any of their officers, directors,
employees or agents shall be responsible to any Grantor for any act or failure
to act hereunder, except for their own gross negligence or willful misconduct or
that of their directors, officers, employees or agents.


7.3         Execution of Financing Statements.  Pursuant to any applicable law,
each Grantor authorizes the Collateral Agent at any time and from time to time
to file or record financing statements and other filing or recording documents
or instruments with respect to the Collateral (including fixture filings with
respect to any Fixtures related to Material Real Property, if any, and
amendments) without the signature of such Grantor in such form and in such
offices as the Collateral Agent reasonably determines appropriate to perfect the
security interests of the Collateral Agent under this Agreement.  Each Grantor
authorizes the Collateral Agent to use the collateral description “all personal
property”, “all assets” or any similar phrase in any such financing statements. 
Each Grantor agrees to provide such information as the Collateral Agent may
reasonably request necessary to enable the Collateral Agent to make any such
filings promptly following any such request.  Notwithstanding anything herein or
in any other Loan Document to the contrary, the delivery of a Deposit Account
Control Agreement or Securities Account Control Agreement, as applicable, shall
not be required with respect to (i) any Excluded Accounts or (ii) any other
Deposit Account or Securities Account that would not exceed $10,000,000 for all
such Deposit Accounts and Securities Accounts.


7.4         Authority of Collateral Agent.  Each Grantor acknowledges that the
rights and responsibilities of the Collateral Agent under this Agreement with
respect to any action taken by the Collateral Agent or the exercise or
non-exercise by the Collateral Agent of any option, voting right, request,
judgment or other right or remedy provided for herein or resulting or arising
out of this Agreement shall, as among the Administrative Agent, the Collateral
Agent and the other Secured Parties, be governed by the Credit Agreement and by
such other agreements with respect thereto as may exist from time to time among
them, but, as between the Collateral Agent and the Grantors, the Collateral
Agent shall be conclusively presumed to be acting as agent for the
Administrative Agent, the Collateral Agent and the other Secured Parties with
full and valid authority so to act or refrain from acting, and no Grantor shall
be under any obligation, or entitlement, to make any inquiry respecting such
authority.
 
26

--------------------------------------------------------------------------------

SECTION 8.     MISCELLANEOUS


8.1         Amendments in Writing.  None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with Section 10.1 of the Credit Agreement.


8.2         Notices.  All notices, requests and demands to or upon the
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 10.2 of the Credit Agreement; provided that any such
notice, request or demand to or upon any Guarantor shall be addressed to such
Guarantor at its notice address set forth on Schedule 1 or at such other address
pursuant to notice given in accordance with Section 10.2 of the Credit
Agreement.


8.3         No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Administrative Agent, the Collateral Agent, any Issuing Lender nor any other
Secured Party shall by any act (except by a written instrument pursuant to
Section 8.1), delay, indulgence, omission or otherwise be deemed to have waived
any right or remedy hereunder or to have acquiesced in any Default or Event of
Default.  No failure to exercise, nor any delay in exercising, on the part of
the Administrative Agent, the Collateral Agent, any Issuing Lender or any other
Secured Party, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Administrative Agent,
the Collateral Agent, any Issuing Lender or any other Secured Party of any right
or remedy hereunder on any one occasion shall not be construed as a bar to any
right or remedy which the Administrative Agent, the Collateral Agent, any
Issuing Lender or such other Secured Party would otherwise have on any future
occasion.  The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.


8.4         Enforcement Expenses; Indemnification.
 
(a)          Each Guarantor agrees to pay, and to hold the Administrative Agent,
the Collateral Agent and the other Secured Parties harmless from, any and all
out-of-pocket liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever with respect to the execution, delivery, enforcement, performance and
administration of this Agreement to the extent the Borrower would be required to
do so pursuant to Section 10.5 of the Credit Agreement.


(b)          The agreements in this Section 8.4 shall survive repayment of the
Secured Obligations and all other amounts payable under the Credit Agreement,
the other Loan Documents, any Specified Hedge Agreement and any agreement in
respect of any Cash Management Obligations or Additional Obligations.
 
27

--------------------------------------------------------------------------------

8.5         Successors and Assigns.  Subject to Section 8.15, this Agreement
shall be binding upon the successors and permitted assigns of each Grantor and
shall inure to the benefit of the Administrative Agent, the Collateral Agent and
the other Secured Parties and their successors and permitted assigns; provided
that no Grantor may assign, transfer or delegate any of its rights or
obligations under this Agreement without the prior written consent of the
Collateral Agent except as permitted under the Credit Agreement.


8.6         Set-Off.  Each Grantor hereby irrevocably authorizes the
Administrative Agent, the Collateral Agent and each other Secured Party at any
time and from time to time while an Event of Default shall have occurred and be
continuing, to the extent permitted by applicable law, upon any amount becoming
due and payable by each Grantor (whether at the stated maturity, by acceleration
or otherwise after the expiration of any applicable grace periods and whether or
not the Administrative Agent, the Collateral Agent or any other Secured Party
has made any demand therefor) to set-off and appropriate and apply against such
amount (or any part thereof) any and all deposits (general or special, time or
demand, provisional or final but excluding trust accounts), in any currency, and
any other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the Administrative Agent, the Collateral Agent or such other
Secured Party to or for the credit or the account of such Grantor, provided
that, if such Secured Party is a Lender, it complies with Section 10.7 of the
Credit Agreement.  Each of the Administrative Agent, the Collateral Agent and
each other Secured Party shall notify such Grantor promptly of any such set-off
made by it and the application made by it of the proceeds thereof, provided that
the failure to give such notice shall not affect the validity of such set-off
and application.  The rights of the Administrative Agent, the Collateral Agent
and each other Secured Party under this Section are in addition to other rights
and remedies (including, without limitation, other rights of set-off) which the
Administrative Agent, the Collateral Agent or such other Secured Party may have.


8.7         Counterparts.  This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy or electronic (e.g., “pdf”) transmission), and all of said counterparts
taken together shall be deemed to constitute one and the same instrument.


8.8         Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.


8.9         Section Headings.  The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.


8.10       Integration.  This Agreement and the other Loan Documents represent
the entire agreement of the Grantors, the Administrative Agent, the Collateral
Agent and the other Secured Parties with respect to the subject matter hereof
and thereof.
 
28

--------------------------------------------------------------------------------

8.11      GOVERNING LAW.  THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION
WOULD BE REQUIRED THEREBY.


8.12       Submission To Jurisdiction; Waivers.  Each party hereto hereby
irrevocably and unconditionally:


(a)          submits for itself and its Property in any legal action or
proceeding relating to this Agreement and the other Loan Documents and any
Letter of Credit to which it is a party to the exclusive general jurisdiction of
the Supreme Court of the State of New York for the County of New York (the “New
York Supreme Court”), and the United States District Court for the Southern
District of New York (the “Federal District Court” and, together with the New
York Supreme Court, the “New York Courts”), and appellate courts from either of
them; provided that nothing in this Agreement shall be deemed or operate to
preclude (i) the Collateral Agent from bringing suit or taking other legal
action in any other jurisdiction to realize on the Collateral or any other
security for the Secured Obligations (in which case any party shall be entitled
to assert any claim or defense, including any claim or defense that this Section
8.12 would otherwise require to be asserted in a legal action or proceeding in a
New York Court), or to enforce a judgment or other court order in favor of the
Administrative Agent or the Collateral Agent, (ii) any party from bringing any
legal action or proceeding in any jurisdiction for the recognition and
enforcement of any judgment and (iii) if all such New York Courts decline
jurisdiction over any person, or decline (or in the case of the Federal District
Court, lack) jurisdiction over any subject matter of such action or proceeding,
a legal action or proceeding may be brought with respect thereto in another
court having jurisdiction;


(b)          consents that any such action or proceeding may be brought in the
New York Courts and appellate courts from either of them, and waives any
objection that it may now or hereafter have to the venue of any such action or
proceeding in any such court or that such action or proceeding was brought in an
inconvenient court and agrees not to plead or claim the same;


(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.2 or at such other address of which the
Collateral Agent shall have been notified pursuant thereto;


(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law; and


(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section 8.12 any special, exemplary, punitive or consequential damages
(provided that such waiver shall not limit the indemnification obligations of
the Grantors to the extent such special, exemplary, punitive or consequential
damages are included in any third party claim with respect to which the
applicable Indemnitee is entitled to indemnification under Section 10.5 of the
Credit Agreement).
 
29

--------------------------------------------------------------------------------

8.13       Acknowledgements.  Each Grantor hereby acknowledges that:


(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents to which it is a party;


(b)          neither the Administrative Agent, the Collateral Agent nor any
other Secured Party has any fiduciary relationship with or duty to any Grantor
arising out of or in connection with this Agreement or any of the other Loan
Documents, and the relationship between the Grantors, on the one hand, and the
Administrative Agent, the Collateral Agent and the other Secured Parties, on the
other hand, in connection herewith or therewith is solely that of debtor and
creditor; and


(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Administrative Agent, the Collateral Agent and the Lenders or among the Grantors
and the Administrative Agent, the Collateral Agent and the Lenders.


8.14      Additional Guarantors and Grantors.  Each Restricted Subsidiary of the
Borrower that is required to become a party to this Agreement pursuant to
Section 6.8 of the Credit Agreement shall become a Guarantor and a Grantor for
all purposes of this Agreement upon execution and delivery by such Restricted
Subsidiary of an Assumption Agreement in the form of Annex I hereto or such
other form reasonably acceptable to the Collateral Agent and the Borrower.


8.15       Releases.
 
(a)          Pursuant to Section 10.15 of the Credit Agreement or at such time
as the Secured Obligations (other than Additional Obligations, Hedge Agreement
Obligations, Cash Management Obligations and contingent or indemnification
obligations not then due) shall have been paid in full, the Commitments shall
have been terminated and no Letter of Credit (that is not Cash Collateralized or
back-stopped to the reasonable satisfaction of the Issuing Lender or purchasing
Lender, as applicable, in respect thereof) shall be outstanding, the Collateral
shall be automatically released from the Liens created hereby, and this
Agreement and all obligations (other than those expressly stated to survive such
termination) of the Collateral Agent and each Grantor hereunder shall
automatically terminate, all without delivery of any instrument or performance
of any act by any party, and all rights to the Collateral shall revert to the
Grantors.  At the request and sole expense of any Grantor following any such
termination, the Collateral Agent shall promptly deliver to such Grantor any
Collateral held by the Collateral Agent hereunder, and execute and deliver to
such Grantor such documents as such Grantor shall reasonably request to evidence
such termination.
 
30

--------------------------------------------------------------------------------

(b)          Pursuant to Section 10.15 of the Credit Agreement or if any of the
Collateral shall be sold, transferred or otherwise disposed of by any Grantor in
a transaction permitted by the Credit Agreement (including by way of merger and
including any assets transferred to a Subsidiary that is not a Loan Party, in
each case, in a transaction permitted by the Credit Agreement), then the Lien
granted under this Agreement on such Collateral shall be automatically released,
and the Collateral Agent, at the request and sole expense of such Grantor, shall
execute and deliver to such Grantor all releases or other documents reasonably
necessary or desirable to evidence the release of the Liens created hereby on
such Collateral, including, for the avoidance of doubt, notices of termination
of the assignment and other related documents with respect to any Property for
which an assignment has been made pursuant to any of the Loan Documents which is
being sold, transferred or otherwise disposed of by any Grantor in a transaction
permitted by the Credit Agreement.  A Guarantor shall be automatically released
from its obligations hereunder (i) in the event that all the Capital Stock of
such Guarantor shall be sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement, (ii) upon the designation of such
Guarantor as an Unrestricted Subsidiary as permitted under the Credit Agreement
or (iii) upon such Guarantor becoming an Excluded Subsidiary or ceasing to be a
Subsidiary, in each case in accordance with the terms of the Credit Agreement,
and the Collateral Agent, at the request and sole expense of the Borrower, shall
promptly execute and deliver to the Borrower all releases or other documents
reasonably necessary or desirable to evidence the release of such obligations. 
All releases or other documents delivered by the Collateral Agent pursuant to
this Section 8.15(b) shall be without recourse to, or warranty by, the
Collateral Agent.


(c)          Liens on Collateral created hereunder shall be released and
obligations of Guarantors and Grantors hereunder shall terminate as set forth in
Section 10.15 of the Credit Agreement.


8.16      WAIVER OF JURY TRIAL.  EACH GRANTOR AND, BY ACCEPTANCE OF THE BENEFITS
HEREOF, EACH OF THE ADMINISTRATIVE AGENT, THE COLLATERAL AGENT AND EACH OTHER
SECURED PARTY, HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT  OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY AND FOR ANY
COUNTERCLAIM THEREIN.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
31

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the undersigned has caused this Guarantee and
Collateral Agreement to be duly executed and delivered as of the date first
above written.



 
REVLON CONSUMER PRODUCTS
CORPORATION,
   
as Grantor and Guarantor
             
By:
/s/ Michael T. Sheehan
     
Name:
Michael T. Sheehan
     
Title:
Senior Vice President, Deputy General
Counsel and Secretary

 
[Signature Page to the ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------

 
ALMAY, INC.
   
ART & SCIENCE, LTD.
   
BARI COSMETICS, LTD.
   
BEAUTYGE BRANDS USA, INC.
   
BEAUTYGE U.S.A., INC.
   
CHARLES REVSON INC.
   
CREATIVE NAIL DESIGN, INC.
   
NORTH AMERICA REVSALE INC.
   
OPP PRODUCTS, INC.
   
REALISTIC ROUX PROFESSIONAL PRODUCTS INC.
   
REVLON DEVELOPMENT CORP.
   
REVLON GOVERNMENT SALES, INC.
   
REVLON INTERNATIONAL CORPORATION
   
REVLON PROFESSIONAL HOLDING COMPANY LLC
   
RIROS CORPORATION
   
RIROS GROUP INC.
   
ROUX LABORATORIES, INC.
   
ROUX PROPERTIES JACKSONVILLE, LLC
   
SINFULCOLORS INC.
   
each as Grantor and Guarantor 
             
By:
/s/ Michael T. Sheehan      
Name:
Michael T. Sheehan
     
Title:
Vice President and Secretary

 
[Signature Page to the ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------

 
ELIZABETH ARDEN, INC.,
   
as Grantor and Guarantor
             
By:
/s/ Michael T. Sheehan
     
Name:
Michael T. Sheehan
     
Title:
Vice President and Assistant Secretary
           
DF ENTERPRISES, INC.
   
ELIZABETH ARDEN (FINANCING), INC. 
 
ELIZABETH ARDEN INTERNATIONAL HOLDING, INC. 
 
ELIZABETH ARDEN TRAVEL RETAIL, INC. 
 
FD MANAGEMENT, INC.
   
RDEN MANAGEMENT, INC.
   
ELIZABETH ARDEN INVESTMENTS, LLC 
 
ELIZABETH ARDEN NM, LLC
   
ELIZABETH ARDEN USC, LLC
   
each as Grantor and Guarantor
             
By:
/s/ Michael T. Sheehan
     
Name:
Michael T. Sheehan
     
Title:
Vice President and Secretary
 

 
[Signature Page to the ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------

 
CITIBANK, N.A., as Collateral Agent
           
By:
/s/ Thomas M. Halsch
     
Name:
Thomas M. Halsch
     
Title:
Vice President
 

 
[Signature Page to the ABL Guarantee and Collateral Agreement]
 

--------------------------------------------------------------------------------

Schedule 1


NOTICE ADDRESSES



     
Name of Grantor
 
Mailing Address
1
   
Revlon Consumer Products Corporation
 
One New York Plaza, New York, NY 10004
2
   
Almay, Inc.
 
One New York Plaza, New York, NY 10004
3
   
ART & SCIENCE, LTD.
 
5344 Overmyer Drive Jacksonville, Florida 32254
4
   
BARI COSMETICS, LTD.
 
One New York Plaza, New York, NY 10004
5
   
Beautyge Brands USA, Inc. (f/k/a Colomer Beauty Brands USA, Inc.)
 
9560 Towne Center Drive, Suite 200, San Diego, California 92121
6
   
Beautyge U.S.A., Inc. (f/k/a Colomer U.S.A., Inc.)
 
5344 Overmyer Drive Jacksonville, Florida 32254
7
   
Charles Revson Inc.
 
One New York Plaza, New York, NY 10004
8
   
CREATIVE NAIL DESIGN, INC.
 
9560 Towne Center Drive, Suite 200, San Diego, California 92121
9
   
North America Revsale Inc.
 
One New York Plaza, New York, NY 10004
10
   
OPP Products, Inc.
 
One New York Plaza, New York, NY 10004
11
   
Realistic Roux Professional Products Inc.
 
One New York Plaza, New York, NY 10004
12
   
REVLON DEVELOPMENT CORP.
 
One New York Plaza, New York, NY 10004
13
   
Revlon Government Sales, Inc.
 
One New York Plaza, New York, NY 10004
14
   
Revlon International Corporation
 
One New York Plaza, New York, NY 10004
15
   
Revlon Professional Holding Company LLC
 
38 East 63rd Street, New York, NY, 10021
16
   
RIROS Corporation
 
One New York Plaza, New York, NY 10004

 

--------------------------------------------------------------------------------

     
Name of Grantor
 
Mailing Address
17
   
RIROS Group Inc.
 
One New York Plaza, New York, NY 10004
18
   
Roux Laboratories, Inc.
 
5344 Overmyer Drive Jacksonville, Florida 32254
19
   
Roux Properties Jacksonville, LLC
 
5344 Overmyer Drive Jacksonville, Florida 32254
20
   
SinfulColors Inc.
 
One New York Plaza, New York, NY 10004
21
   
DF Enterprises, Inc.
 
200 First Stamford Place Stamford, CT 06902
22
   
Elizabeth Arden (Financing), Inc.
 
200 First Stamford Place Stamford, CT 06902
23
   
Elizabeth Arden, Inc.
 
880 SW 145th Avenue Pembroke Pines, Florida 33027
24
   
Elizabeth Arden International Holding, Inc.
 
200 First Stamford Place Stamford, CT 06902
25
   
Elizabeth Arden Travel Retail, Inc.
 
200 First Stamford Place Stamford, CT 06902
26
   
FD Management, Inc.
 
200 First Stamford Place Stamford, CT 06902
27
   
RDEN Management, Inc.
 
200 First Stamford Place Stamford, CT 06902
28
   
Elizabeth Arden Investments, LLC
 
200 First Stamford Place Stamford, CT 06902
29
   
Elizabeth Arden NM, LLC
 
200 First Stamford Place Stamford, CT 06902
30
   
Elizabeth Arden USC, LLC
 
200 First Stamford Place Stamford, CT 06902

 

--------------------------------------------------------------------------------

Schedule 2


INVESTMENT PROPERTY


Pledged Stock



 
Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No.
 
Revlon Consumer Products Corporation
 
Elizabeth Arden, Inc.
Florida
1,000
1,000
100%
1
 
Revlon Consumer Products Corporation
 
Revlon Offshore Limited
Bermuda
8,582
13,005
66%
63
 
Revlon Consumer Products Corporation
 
Beautyge U.S.A.., Inc.  (f/k/a Colomer U.S.A., Inc.)
Delaware
246,100
246,100
100%
3
 
Revlon Consumer Products Corporation
 
Almay, Inc.
Delaware
1,000
1,000
100%
1
 
Revlon Consumer Products Corporation
 
Charles Revson Inc.
New York
5
5
100%
2
 
Revlon Consumer Products Corporation
 
North America Revsale Inc.
New York
10
10
100%
2
 
Revlon Consumer Products Corporation
 
OPP Products, Inc.
Delaware
1,000
1,000
100%
1
 
Revlon Consumer Products Corporation
 
PPI Two Corporation
Delaware
1
1
100%
6
 
Revlon Consumer Products Corporation
 
REVLON DEVELOPMENT CORP.
Delaware
1,000
1,000
100%
1
 
Revlon Consumer Products Corporation
 
Revlon Government Sales, Inc.
Delaware
10
10
100%
3

 

--------------------------------------------------------------------------------

 
Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No.
 
Revlon Consumer Products Corporation
 
Revlon International Corporation
Delaware
2,400
2,400
100%
4
 
Revlon Consumer Products Corporation
 
RIROS Corporation
New York
10
10
100%
1
 
Revlon Consumer Products Corporation
 
Revlon Professional Holding Company LLC
Delaware
1,000 Class A Units
1,000 Class A Units
100%
Uncertificated
300 Class C Units
1,000 Class C Units
 
Revlon Consumer Products Corporation
 
Beautyge Participations, S.L.
Spain
1,100
1,667
66%
Uncertificated
 
Revlon Consumer Products Corporation
 
Revlon Pension Trustee Company (U.K.) Limited
United Kingdom
66
100
66%
Uncertificated
 
Beautyge Brands USA, Inc.
 
American Crew Dominicana, S.R.L.
Dominican Republic
0%
1,000
0%
N/A1
 
Beautyge U.S.A., Inc. (f/k/a Colomer U.S.A., Inc.)
 
Roux Laboratories, Inc.
New York
100
100
100%
10
 
OPP Products, Inc.
 
Bari Cosmetics, Ltd. (f/k/a BC Products Inc.)
Delaware
1,000
1,000
100%
1
 
OPP Products, Inc.
 
SinfulColors Inc.
Delaware
1,000
1,000
100%
1
 
Revlon International Corporation
 
Revlon New Zealand Limited
New Zealand
33,000
50,000
66%
[___]2

 

--------------------------------------------------------------------------------

 
1
Dormant Entity.

 
2
In accordance with Schedule 6.10 of the Credit Agreement, it will be provided
post-closing.

 

--------------------------------------------------------------------------------

 
Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No.
 
Revlon Consumer Products Corporation
 
Revlon New Zealand Limited
New Zealand
0
50,000
0%3
N/A
 
Revlon International Corporation
 
Revlon (Hong Kong) Limited
Hong Kong
660
1,000
66%
11
 
Revlon International Corporation
 
Revlon B.V.
Netherlands
165
250
66%
Uncertificated
 
Revlon International Corporation
 
Revlon (Puerto Rico) Inc.
Puerto Rico
33,000
50,000
66%
3
 
Revlon Consumer Products Corporation
 
Revlon, S.A. de C.V.
Mexico
0
520,500,211
0%4
23 C.F
 
Revlon International Corporation
 
Revlon, S.A. de C.V.
Mexico
71,958,599
109,028,180
66%
21 C.F.
271,571,538
411,472,031
66%
1 C.V.
4 C.V.
5 C.V.
7 C.V.
9 C.V.
 
Revlon International Corporation
 
Revlon K.K.
Japan
98,260
148,880
66%
510-1
510-2
510-3
510-6
510-7
510-8
511
513
515
517




--------------------------------------------------------------------------------


3
Minority owner holding 1 share. 66% of majority owner’s stock is being pledged.

 
4
Minority owner holding 13 shares. 66% of majority owner’s stock is being
pledged.

 

--------------------------------------------------------------------------------

 
Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No.
 
Revlon International Corporation
 
Revlon (Suisse) S.A.
Switzerland
66
100
66%
1
 
Revlon International Corporation
 
Revlon China Holdings Limited
Cayman Islands
66
100
66%
005
 
Revlon International Corporation
 
New Revlon Argentina, S.A.
Argentina
11,859,772
17,969,352
66%
3
7
10
13
21
 
Revlon International Corporation
 
Revlon Overseas Corporation, C.A.
Venezuela
34,857
52,813
66%
1
 
RIROS Corporation
 
RIROS Group Inc.
Delaware
1,000
1,000
100%
1
 
Revlon International Corporation
 
Revlon Mauritius Limited
Mauritius
16,499
25,100
66%
005
 
Revlon International Corporation
 
Revlon LTDA.
Brazil
660
1,000
66%
Uncertificated
 
Revlon International Corporation
 
RML, LLC5
Delaware
66 membership units
100
66%
Uncertificated
 
Revlon International Corporation
 
Revlon Canada Inc.
Canada
660,000
1,000,011
66%
C-1
 
Revlon International Corporation
 
RML Holdings L.P.
Bermuda
7,840
12,000
66%
Uncertificated

 

--------------------------------------------------------------------------------

 
5
A Foreign Subsidiary Holding Company

 

--------------------------------------------------------------------------------

 
Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No.
 
Roux Laboratories, Inc.
 
ART & SCIENCE, LTD.
Illinois
1,200
1,200
100%
9
 
Roux Laboratories, Inc.
 
Beautyge Brands USA., Inc. (f/k/a Colomer Beauty Brands USA, Inc.)
Delaware
100
100
100%
5
 
Roux Laboratories, Inc.
 
CREATIVE NAIL DESIGN, INC.
California
100
100
100%
78
 
Roux Laboratories, Inc.
 
Realistic Roux Professional Products Inc.
Delaware
1,000
1,000
100%
1
 
Roux Laboratories, Inc.
 
Roux Properties Jacksonville, LLC
Florida
100
100
100%
1
 
Roux Laboratories, Inc.
 
Beautyge Professional Limited (f/k/a Colomer Professional Limited)
Ireland
156,420
237,000
66%
1A
 
Roux Laboratories, Inc.
 
Beautyge Mexico, S.A. de C.V. (Colomer Mexico S.A. de C.V.)
Mexico
95,040 fixed shares
144,000
66%
CF-3
364,824,372 variable shares
1,583,433,120
66%
CV-6
 
Elizabeth Arden, Inc. (f/k/a French Fragrances, Inc.)
 
DF Enterprises, Inc.
Delaware
100
100
100%
1
 
Elizabeth Arden, Inc. (f/k/a French Fragrances, Inc.)
 
FD Management, Inc.
Delaware
100
100
100%
1
 
Elizabeth Arden, Inc.
 
RDEN Management, Inc.
Delaware
100
100
100%
1
 
Elizabeth Arden, Inc. (f/k/a French Fragrances, Inc.)
 
Elizabeth Arden International Holding, Inc.
Delaware
100
100
100%
1

 

--------------------------------------------------------------------------------

 
Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No
 
Elizabeth Arden, Inc.
 
Elizabeth Arden Travel Retail, Inc. (f/k/a Elizabeth Arden (N.A.T.R.) North
America Travel Retail, Inc.)
Delaware
100
100
100%
1
 
Elizabeth Arden, Inc. (f/k/a French Fragrances, Inc.)
 
Elizabeth Arden (Financing), Inc.
Delaware
100
100
100%
1
 
Elizabeth Arden International Holding, Inc.
 
Elizabeth Arden (Australia) Pty Ltd.
Australia
1,740,534
2,637,173
66%
[___]6
 
Elizabeth Arden International Holding, Inc.
 
Elizabeth Arden (Canada) Limited
Canada
651,579 Common Shares
987,241 Common Shares
66%
[___]7
4,000,000 Preferred Shares
4,000,000 Preferred Shares
100%
RP-1
 
Elizabeth Arden International Holding, Inc.
 
Elizabeth Arden (New Zealand) Limited
New Zealand
119,419
180,938
66%
[___]8
 
Elizabeth Arden International Holding, Inc.
 
Elizabeth Arden (South Africa)(Pty) Ltd.
South Africa
66%
1
66%
[___]9
 
Elizabeth Arden International Holding, Inc.
 
Elizabeth Arden (Switzerland) Holding S.a.r.l.
Switzerland
66%
1
66%
[___]10

--------------------------------------------------------------------------------


6
In accordance with Schedule 6.10 of the Credit Agreement, it will be provided
post-closing.

7
In accordance with Schedule 6.10 of the Credit Agreement, it will be provided
post-closing.

8
In accordance with Schedule 6.10 of the Credit Agreement, it will be provided
post-closing.

9
In accordance with Schedule 6.10 of the Credit Agreement, it will be provided
post-closing.

10
In accordance with Schedule 6.10 of the Credit Agreement, it will be provided
post-closing.

 

--------------------------------------------------------------------------------

Debtor/
Grantor
 
Issuer
Jurisdiction
# of Shares
Pledged
Total Shares
Outstanding
%
Pledged
Certificate
No
 
Elizabeth Arden, Inc.
 
Elizabeth Arden Investments, LLC
Delaware
N/A
N/A
100%
Uncertificated
 
Elizabeth Arden, Inc.
 
Elizabeth Arden NM, LLC
Delaware
N/A
N/A
100%
Uncertificated
 
Elizabeth Arden, Inc.
 
Elizabeth Arden USC, LLC
Delaware
N/A
N/A
100%
Uncertificated



Pledged Notes


Debtor/Grantor
Issuer of Instrument
Principal Amount of
Instrument
Maturity Date
Revlon Consumer Products Corporation
Revlon K.K.
JPY 3,636,738,547.00
January 31, 2016
Revlon Consumer Products Corporation
Revlon B.V.
$18,411,831
January 31, 2016
Revlon Consumer Products Corporation
Revlon International Corporation – UK Branch
GBP 21,004,000.00
January 31, 2016
Revlon Consumer Products Corporation
Revlon Canada Inc.
CAD 10,401,362
January 31, 2016
Revlon Consumer Products Corporation
Colomer Beauty & Professional Products S.L.
$118,235,863.00
January 31, 2020
Revlon International Corporation
Revlon K.K.
$6,876,466
January 31, 2016
Elizabeth Arden (Financing), Inc.
DF Enterprises, Inc.
$44,070,755.00
January 1, 2012
Elizabeth Arden (Financing), Inc.
FD Management, Inc.
$117,849,722.00
January 1, 2012
Elizabeth Arden International Holding, Inc.
Elizabeth Arden, Inc.
$42,000,000.00
On Demand
RDEN Management, Inc.
Elizabeth Arden, Inc.
$1,405,713
[___]

 

--------------------------------------------------------------------------------

Schedule 3


LEGAL NAME, JURISDICTIONS OF ORGANIZATION, IDENTIFICATION NUMBER AND UCC FILING
JURISDICTIONS



 
Name of Debtor/Grantor
 
Jurisdiction of
Organization/ Formation
 
Organizational
Identification Number
 
UCC Filing
Jurisdiction
 
Revlon Consumer Products Corporation
 
Delaware
 
2295691
 
Delaware
 
Almay, Inc.
 
Delaware
 
2342351
 
Delaware
 
ART & SCIENCE, LTD.
 
Illinois
 
60007195
 
Illinois
 
BARI COSMETICS, LTD.
 
Delaware
 
5168808
 
Delaware
 
Beautyge Brands USA, Inc. (f/k/a Colomer Beauty Brands USA, Inc.)
 
Delaware
 
2603311
 
Delaware
 
Beautyge U.S.A., Inc. (f/k/a Colomer U.S.A., Inc.)
 
Delaware
 
3171094
 
Delaware
 
Charles Revson Inc.
 
New York
 
N/A
 
New York
 
CREATIVE NAIL DESIGN, INC.
 
California
 
C0940215
 
California
 
North America Revsale Inc.
 
New York
 
N/A
 
New York
 
OPP Products, Inc.
 
Delaware
 
4910314
 
Delaware
 
Realistic Roux Professional Products Inc.
 
Delaware
 
5617286
 
Delaware
 
REVLON DEVELOPMENT CORP.
 
Delaware
 
3587016
 
Delaware
 
Revlon Government Sales, Inc.
 
Delaware
 
0837723
 
Delaware
 
Revlon International Corporation
 
Delaware
 
0600924
 
Delaware
 
Revlon Professional Holding Company LLC
 
Delaware
 
3181183
 
Delaware
 
RIROS Corporation
 
New York
 
N/A
 
New York
 
RIROS Group Inc.
 
Delaware
 
2973389
 
Delaware
 
Roux Laboratories, Inc.
 
New York
 
57575
 
New York

 

--------------------------------------------------------------------------------

 
Name of Debtor/Grantor
 
Jurisdiction of
Organization/ Formation
 
Organizational
Identification Number
 
UCC Filing
Jurisdiction
 
Roux Properties Jacksonville, LLC
 
Florida
 
L13000131517
 
Florida
 
SinfulColors Inc.
 
Delaware
 
4910310
 
Delaware
 
DF Enterprises, Inc.
 
Delaware
 
3262187
 
Delaware
 
Elizabeth Arden (Financing), Inc.
 
Delaware
 
3486941
 
Delaware
 
Elizabeth Arden, Inc.
 
Florida
 
240627
 
Florida
 
Elizabeth Arden International Holding, Inc.
 
Delaware
 
3318007
 
Delaware
 
Elizabeth Arden Travel Retail, Inc.
 
Delaware
 
3408252
 
Delaware
 
FD Management, Inc.
 
Delaware
 
3262182
 
Delaware
 
RDEN Management, Inc.
 
Delaware
 
3486960
 
Delaware
 
Elizabeth Arden Investments, LLC
 
Delaware
 
5204912
 
Delaware
 
Elizabeth Arden NM, LLC
 
Delaware
 
5363961
 
Delaware
 
Elizabeth Arden USC, LLC
 
Delaware
 
5358674
 
Delaware

 

--------------------------------------------------------------------------------

Schedule 4
 
[Reserved]
 

--------------------------------------------------------------------------------

Schedule 5


COMMERCIAL TORT CLAIMS


None
 

--------------------------------------------------------------------------------

Annex I to
Guarantee and Collateral Agreement


ASSUMPTION AGREEMENT, dated as of __________ __, 20__, made by
______________________________ (the “Additional Grantor”), in favor of Citibank,
N.A., as collateral agent (in such capacity, the “Collateral Agent”) for the
Secured Parties (as defined in the Credit Agreement referred to below).  All
capitalized terms not defined herein shall have the meaning ascribed to them in
such Credit Agreement.


W I T N E S S E T H:


WHEREAS, Revlon Consumer Products Corporation, a Delaware corporation (the
“Borrower”), Revlon, Inc., a Delaware corporation (“Holdings”), the several
banks and other financial institutions or entities from time to time parties to
the Credit Agreement (the “Lenders”), Citibank, N.A., as Administrative Agent,
Collateral Agent, Issuing Lender and Swingline Lender have entered into that
certain Asset-Based Revolving Credit Agreement, dated as of September 7, 2016
(as amended, waived, supplemented or otherwise modified from time to time, the
“Credit Agreement”);


WHEREAS, in connection with the Credit Agreement, the Borrower and certain of
its Affiliates (other than the Additional Grantor) have entered into the ABL
Guarantee and Collateral Agreement, dated as of September 7, 2016 (as amended,
waived, supplemented or otherwise modified from time to time, the “Guarantee and
Collateral Agreement”) in favor of the Collateral Agent for the benefit of
itself and the other Secured Parties;


WHEREAS, the Credit Agreement requires the Additional Grantor to become a party
to the Guarantee and Collateral Agreement; and


WHEREAS, the Additional Grantor has agreed to execute and deliver this
Assumption Agreement in order to become a party to the Guarantee and Collateral
Agreement;


NOW, THEREFORE, IT IS AGREED:


1.  Guarantee and Collateral Agreement.  By executing and delivering this
Assumption Agreement, the Additional Grantor, as provided in Section 8.14 of the
Guarantee and Collateral Agreement, hereby becomes a party to the Guarantee and
Collateral Agreement as a Guarantor and a Grantor thereunder with the same force
and effect as if originally named therein as a Guarantor and a Grantor and,
without limiting the generality of the foregoing, hereby expressly assumes all
obligations and liabilities of a Guarantor and a Grantor thereunder.  The
information set forth in Annex I hereto is hereby added to the information set
forth in the Schedules to the Guarantee and Collateral Agreement.  The
Additional Grantor hereby represents and warrants, to the extent applicable and
with respect to itself, that each of the representations and warranties
contained in Section 4 of the Guarantee and Collateral Agreement is true and
correct on and as of the date hereof (after giving effect to this Assumption
Agreement) as if made on and as of such date.
 

--------------------------------------------------------------------------------

2.  GOVERNING LAW.  THIS ASSUMPTION AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO PRINCIPLES OF CONFLICTS OF LAWS TO THE EXTENT THAT THE SAME ARE NOT
MANDATORILY APPLICABLE BY STATUTE AND THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION WOULD BE REQUIRED THEREBY.


IN WITNESS WHEREOF, the undersigned has caused this Assumption Agreement to be
duly executed and delivered as of the date first above written.



 
[ADDITIONAL GRANTOR],
   
as Grantor and Guarantor
         
By:
       
Name:
       
Title:
   

 
2

--------------------------------------------------------------------------------

Annex I to
Assumption Agreement


Supplement to Schedule 1


Supplement to Schedule 2


Supplement to Schedule 3


Supplement to Schedule 4


Supplement to Schedule 5
 

--------------------------------------------------------------------------------

Annex II to
Guarantee and Collateral Agreement


FORM OF COPYRIGHT SECURITY AGREEMENT


This COPYRIGHT SECURITY AGREEMENT, dated as of [ ˜ ]  (this “Agreement”), is
made by each of the signatories hereto indicated as a Grantor (each a “Grantor”
and collectively, the “Grantors”) in favor Citibank, N.A., as collateral agent
(in such capacity, and together with its successors and assigns, the “Collateral
Agent”) for the benefit of the Secured Parties.


WHEREAS, pursuant to that certain Asset-Based Revolving Credit Agreement dated
as of September 7, 2016 by and among Revlon Consumer Products Corporation, a
Delaware corporation (the “Borrower”), and certain local borrowing subsidiaries
as may be from time to time party thereto, as borrowers, Revlon, Inc., a
Delaware corporation (“Holdings”), the banks and other financial institutions or
entities (the “Lenders”) from time to time parties thereto and Citibank, N.A.,
as Administrative Agent, Collateral Agent, Issuing Lender and Swingline Lender
(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and
conditions set forth therein, to the Borrower;


WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into the ABL Guarantee and Collateral Agreement dated as of
September 7, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) between each of the
Grantors and the Collateral Agent, pursuant to which each of the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in the Copyright Collateral (as defined below); and


WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured Parties with the
United States Copyright Office.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:


SECTION 1.
Defined Terms



Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.


SECTION 2.
Grant of Security Interest



Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in and to the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Copyright
Collateral”) as collateral security for the payment or performance, as the case
may be (whether at the stated maturity, by acceleration or otherwise), of the
Secured Obligations:
 

--------------------------------------------------------------------------------

(a)          all copyrights, whether registered or unregistered and whether
published or unpublished, all registrations and recordings thereof, and all
applications in connection therewith, including, without limitation, those
United States registrations, recordings, supplemental registrations and pending
applications listed in Schedule A attached hereto, (ii) the right to obtain
renewals thereof, (iii) all rights to sue at law or in equity for any
infringement or other violation thereof, including the right to receive all
Proceeds and damages therefrom, and (iii) all other rights priorities and
privileges relating thereto.


SECTION 3.
Security Agreement



The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Copyright
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Agreement is deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
control.


SECTION 4.
Governing Law



THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.


SECTION 5.
Counterparts



This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.


[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.



 
[NAME OF GRANTOR],
 
as Grantor
     
By:
   
Name:
   
Title:



[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
 

--------------------------------------------------------------------------------

Accepted and Agreed:

 

[ ],

as Collateral Agent

 
By:
     
Name:
 
Title:

 

--------------------------------------------------------------------------------

SCHEDULE A
to
COPYRIGHT SECURITY AGREEMENT


UNITED STATES COPYRIGHT REGISTRATIONS



 
Title
 
Registration No.
 
Registration Date
                                                           

 

--------------------------------------------------------------------------------

Annex III to
Guarantee and Collateral Agreement


FORM OF PATENT SECURITY AGREEMENT


This PATENT SECURITY AGREEMENT, dated as of [ ˜ ] (this “Agreement”), is made by
each of the signatories hereto indicated as a Grantor (each a “Grantor” and
collectively, the “Grantors”) in favor Citibank, N.A., as collateral agent (in
such capacity, and together with its successors and assigns, the “Collateral
Agent”) for the benefit of the Secured Parties.


WHEREAS, pursuant to that certain Asset-Based Revolving Credit Agreement dated
as of September 7, 2016 by and among Revlon Consumer Products Corporation, a
Delaware corporation (the “Borrower”), and certain local borrowing subsidiaries
as may be from time to time party thereto, as borrowers, Revlon, Inc., a
Delaware corporation (“Holdings”), the banks and other financial institutions or
entities (the “Lenders”) from time to time parties thereto and Citibank, N.A.,
as Administrative Agent, Collateral Agent Issuing Lender and Swingline Lender
(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and
conditions set forth therein, to the Borrower;


WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into the ABL Guarantee and Collateral Agreement dated as of
September 7, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) between each of the
Grantors and the Collateral Agent, pursuant to which each of the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in the Patent Collateral (as defined below); and


WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured Parties with the
United States Patent and Trademark Office.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:


SECTION. 1.
Defined Terms



Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.


SECTION 2.
Grant of Security Interest



Each Grantor hereby grants to the Collateral Agent, for the benefit of the
Secured Parties, a security interest in, all of such Grantor’s right, title and
interest in and to the following property now owned or at any time hereafter
acquired by such Grantor or in which such Grantor now has or at any time in the
future may acquire any right, title or interest (collectively, the “Patent
Collateral”) as collateral security for the payment or performance, as the case
may be (whether at the stated maturity, by acceleration or otherwise), of the
Secured Obligations:
 

--------------------------------------------------------------------------------

(i) all letters patent and all applications for the issuance thereof, including,
without limitation, those United States patents and patent applications listed
in Schedule A attached hereto (ii) all continuations, divisions,
continuations-in-part or renewals thereof, (iii) all rights to obtain any
reissues or extensions of the foregoing, (iv) all rights to sue at law or in
equity for any infringement or other violation thereof, including the right to
receive all Proceeds and damages therefrom, and (v) all other rights priorities
and privileges relating thereto.


SECTION 3.
Security Agreement



The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Patent Collateral
made and granted hereby are more fully set forth in the Guarantee and Collateral
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Agreement is deemed to conflict with the Guarantee and Collateral Agreement, the
provisions of the Guarantee and Collateral Agreement shall control.


SECTION 4.
Governing Law



THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.


SECTION 5.
Counterparts



This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.


[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.



 
[NAME OF GRANTOR],
 
as Grantor
       
By:
   
Name:
   
Title:



 [ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
 

--------------------------------------------------------------------------------

Accepted and Agreed:

 
[
],

as Collateral Agent

 
By:
     
Name:
 
Title:

 

--------------------------------------------------------------------------------

SCHEDULE A
to
PATENT SECURITY AGREEMENT


UNITED STATES PATENTS AND PATENT APPLICATIONS



 
Title
 
Application No.
 
Filing Date
 
Patent No.
 
Issue Date
                                                                               
                   

 

--------------------------------------------------------------------------------

Annex IV to


Guarantee and Collateral Agreement


FORM OF TRADEMARK SECURITY AGREEMENT


This TRADEMARK SECURITY AGREEMENT, dated as of [ ˜ ] (this “Agreement”), is made
by each of the signatories hereto indicated as a Grantor (each a “Grantor” and
collectively, the “Grantors”) in favor Citibank, N.A., as collateral agent (in
such capacity, and together with its successors and assigns, the “Collateral
Agent”) for the benefit of the Secured Parties.


WHEREAS, pursuant to that certain Asset-Based Revolving Credit Agreement dated
as of September 7, 2016 by and among Revlon Consumer Products Corporation, a
Delaware corporation (the “Borrower”), and certain local borrowing subsidiaries
as may be from time to time party thereto, as borrowers, Revlon, Inc., a
Delaware corporation (“Holdings”), the banks and other financial institutions or
entities (the “Lenders”) from time to time parties thereto and Citibank, N.A.,
as Administrative Agent, Collateral Agent Issuing Lender and Swingline Lender
(as the same may hereafter be amended, restated, supplemented or otherwise
modified from time to time, the "Credit Agreement"), the Lenders have severally
agreed to make extensions of credit to the Borrower upon the terms and
conditions set forth therein, to the Borrower;


WHEREAS, as a condition precedent to the obligation of the Lenders to make their
respective extension of credit to the Borrower under the Credit Agreement, the
Grantors entered into the ABL Guarantee and Collateral Agreement dated as of
September 7, 2016 (as amended, restated, supplemented or otherwise modified from
time to time, the “Guarantee and Collateral Agreement”) between each of the
Grantors and the Collateral Agent, pursuant to which each of the Grantors
granted to the Collateral Agent, for the benefit of the Secured Parties, a
security interest in the Trademark Collateral (as defined below); and


WHEREAS, pursuant to the Guarantee and Collateral Agreement, each Grantor agreed
to execute and deliver this Agreement, in order to record the security interest
granted to the Collateral Agent for the benefit of the Secured Parties with the
United States Patent and Trademark Office.


NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the Grantors hereby agree with the Collateral Agent as follows:


SECTION 1.
Defined Terms



Capitalized terms used but not defined herein shall have the respective meanings
given thereto in the Guarantee and Collateral Agreement, and if not defined
therein, shall have the respective meanings given thereto in the Credit
Agreement.



--------------------------------------------------------------------------------



SECTION 2.
Grant of Security Interest in Trademark Collateral



          SECTION 2.1 Grant of Security.  Each Grantor hereby grants to the
Collateral Agent, for the benefit of the Secured Parties, a security interest
in, all of such Grantor’s right, title and interest in and to the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Trademark Collateral”) as collateral security
for the payment or performance, as the case may be (whether at the stated
maturity, by acceleration or otherwise), of the Secured Obligations:
 
(i) all trademarks, trade names, corporate names, company names, business names,
domain names, fictitious business names, trade dress, service marks, logos and
other source or business identifiers, designs and general intangibles of like
nature, (ii) all goodwill associated therewith or symbolized thereby and all
common-law rights related thereto, (iii) all registrations and recordings
thereof, and all applications in connection therewith including, without
limitation, the United States registrations and applications listed in Schedule
A attached hereto, (iv) the right to obtain all renewals thereof, (v) all rights
to sue at law or in equity for any infringement, dilution or other violation
thereof, including the right to receive all Proceeds and damages therefrom, and
(vi) all other rights priorities and privileges relating thereto.


          SECTION 2.2 Certain Limited Exclusions.  Notwithstanding anything
herein to the contrary, in no event shall the Trademark Collateral include or
the security interest granted under Section 2.1 hereof attach to any
“intent-to-use” application for registration of a trademark or service mark
filed pursuant to Section 1(b) of the Lanham Act, 15 U.S.C. § 1051, prior to the
filing of a “Statement of Use” pursuant to Section 1(d) of the Lanham Act or an
“Amendment to Allege Use” pursuant to Section 1(c) of the Lanham Act with
respect thereto, solely to the extent, if any, that, and solely during the
period, if any, in which, the grant of a security interest therein would impair
the validity or enforceability of any registration that issues from such
intent-to-use application under applicable federal law.


SECTION 3.
Security Agreement



The security interest granted pursuant to this Agreement is granted in
conjunction with the security interest granted to the Collateral Agent for the
Secured Parties pursuant to the Guarantee and Collateral Agreement, and the
Grantors hereby acknowledge and affirm that the rights and remedies of the
Collateral Agent with respect to the security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Guarantee and
Collateral Agreement, the terms and provisions of which are incorporated by
reference herein as if fully set forth herein.  In the event that any provision
of this Agreement is deemed to conflict with the Guarantee and Collateral
Agreement, the provisions of the Guarantee and Collateral Agreement shall
control.


SECTION 4.
Governing Law



THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES UNDER THIS
AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO PRINCIPLES OF CONFLICTS
OF LAWS TO THE EXTENT THAT THE SAME ARE NOT MANDATORILY APPLICABLE BY STATUTE
AND THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED
THEREBY.
 

--------------------------------------------------------------------------------

SECTION 5.
Counterparts



This Agreement may be executed in one or more counterparts and by different
parties hereto in separate counterparts, each of which when so executed and
delivered shall be deemed an original, but all such counterparts together shall
constitute but one and the same instrument.


[Remainder of page intentionally left blank]
 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Grantor has caused this Agreement to be executed and
delivered by its duly authorized officer as of the date first set forth above.



 
[NAME OF GRANTOR],
 
as Grantor
       
By:
   
Name:
   
Title:



[ADD SIGNATURE BLOCKS AND NOTARY BLOCKS FOR ANY OTHER GRANTORS]
 

--------------------------------------------------------------------------------

Accepted and Agreed:

 
[
],

as Collateral Agent

 
By:
     
Name:
 
Title:

 

--------------------------------------------------------------------------------

SCHEDULE A
to
TRADEMARK SECURITY AGREEMENT


UNITED STATES TRADEMARK REGISTRATIONS AND APPLICATIONS



 
Mark
 
Serial No.
 
Filing Date
 
Registration No.
 
Registration Date
                                                                               
                   

 
 

--------------------------------------------------------------------------------